 

     
Confidential Materials omitted and filed separately with the
 
Exhibit 10.29
Securities and Exchange Commission. Double asterisks denote omissions.
         

 
 

 


 


NOVATED, AMENDED AND RESTATED LICENSE AGREEMENT
 
by and between
 
ARGOS THERAPEUTICS, INC.,


MEDINET CO., LTD.
 
and
 
MEDCELL CO., LTD.
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
NOVATED, AMENDED AND RESTATED LICENSE AGREEMENT
 
THIS NOVATED, AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”),
effective as of October 1, 2014 (the “Effective Date”), is by and between Argos
Therapeutics, Inc., a corporation organized and existing under the laws of
Delaware (“Argos”), Medinet Co., Ltd., a corporation organized and existing
under the laws of Japan (“Medinet”) and MEDcell Co., Ltd., a corporation
organized and existing under the laws of Japan.
 
RECITALS:
 
WHEREAS, Medinet has established MEDcell as a wholly-owned subsidiary on
December 9, 2013 to develop, manufacture, sell, import and export cell
therapeutics products and Medinet will focus primarily on cell processing as a
contract manufacturing organization;
 
WHEREAS, Argos and Medinet entered into a License Agreement effective as of
December 27, 2013 as amended or supplemented (the “Original License Agreement”);
 
WHEREAS, in order to reflect the different functions of Medinet and MEDcell,
Argos, Medinet and MEDcell have agreed to novate, amend and restate the Original
License Agreement as provided herein;
 
WHEREAS, Argos controls a proprietary immunotherapy system referred to as
“Arcelis®” for the production of personalized therapeutic products for the
treatment of cancer and infectious disease;
 
WHEREAS, Argos is developing a proprietary therapeutic product referred to as
“AGS-003” based on the Arcelis® system targeting the treatment of metastatic
renal cell carcinoma (“mRCC”), including through the conduct of a Phase III
clinical study sponsored by Argos and referred to as “ADAPT”;
 
WHEREAS, MEDcell desires to develop and manufacture the AGS-003 product for the
treatment of mRCC in Japan;
 
WHEREAS, MEDcell desires an option to commercialize the AGS-003 products for the
treatment of mRCC as set forth in this Agreement in Japan;
 
WHEREAS, Medinet as a contract manufacturing organization desires to manufacture
the AGS-003 products for the treatment of mRCC in Japan for MEDcell.
 
WHEREAS, the parties desire for MEDcell to loan Argos funds in order to enable
Argos to accelerate the development of the product based on Arcelis® system; and
 
WHEREAS, Argos, Medinet and MEDcell believe that a license, option and loan for
such purposes on the terms and conditions of this Agreement would be desirable.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
1. DEFINITIONS
 
  Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:
 
1.1 “Affiliate” means a corporation or non-corporate business entity that,
directly or indirectly, controls, is controlled by, or is under common control
with the Person specified, for so long as such control continues.  An entity
will be regarded as in control of another entity if:  (a) it owns, directly or
indirectly, at least 50% of the voting securities or capital stock of such
entity, or has other comparable ownership interest with respect to any entity
other than a corporation; or (b) it possesses, directly or indirectly, the power
to direct or cause the direction of the management and policies of the
corporation or non-corporate business entity, as applicable, whether through the
ownership or control of voting securities, by contract or otherwise.
 
1.2 “Argos Indemnitees” has the meaning set forth in Section 12.5.1.


1.3 “Argos In-License” means an agreement between Argos and a Third Party
pursuant to which Argos has rights and obligations with respect to, or which
otherwise Cover, the Licensed Product and is necessary to Develop, Commercialize
and/or Manufacture the Licensed Product in the Field in the Territory.


1.4 “Argos Know-How” means Know-How Controlled by Argos during the Term that is
reasonably necessary or useful for MEDcell and its Related Parties to perform
their obligations or exploit their rights under this Agreement with respect to
products incorporating Argos’ Arcelis Personalized Immunotherapy Platform for
the treatment of tumors or pathogen infection, as such platform is more
particularly described on Schedule A attached hereto.  For the avoidance of
doubt, Argos Know-How shall not include Know-How associated with or relating to
Automated Systems, dendritic cell transfected with IL4 RNA for the treatment of
unwanted autoimmune responses, anti-interferon alpha antibodies, soluble CD83 or
regulatory T cells.
 
1.5 “Argos Patent Rights” means those Patent Rights Controlled by Argos during
the Term that relate to Argos’ Arcelis Personalized Immunotherapy Platform for
the treatment of tumors and that are reasonably necessary or useful for MEDcell
and its Related Parties to perform their obligations or exploit their rights
under this Agreement with respect to the Licensed Product in the Field in the
Territory, including without limitation, the Patent Rights set forth in Schedule
B of this Agreement.  For the avoidance of doubt, Argos Patent Rights shall not
include patent rights associated with or relating to dendritic cell transfected
with IL4 RNA for the treatment of unwanted autoimmune responses, anti-interferon
alpha antibodies, soluble CD83 or regulatory T cells.


1.6 “Argos Technology” means, collectively, Argos Know-How and Argos Patent
Rights.


1.7 “Argos Trademark” has the meaning set forth in Section 13.8.2.


1.8 “Automated Systems” means the automated cellular and RNA systems used from
time to time to Manufacture Licensed Product, as such systems are generally
described in Schedule C attached hereto.


1.9 “Bankrupt Party” has the meaning set forth in Section 14.2.3(c).
 
 
2

--------------------------------------------------------------------------------

 
1.10 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, that (a) the first Calendar Quarter of the Term shall begin on the
Effective Date and end on the first to occur of March 31, June 30, September 30
or December 31 thereafter and the last Calendar Quarter of the Term shall end on
the last day of the Term, and (b) the first Calendar Quarter of a Royalty Term
for the Licensed Product shall begin on the First Commercial Sale of the
Licensed Product and end on the first to occur of March 31, June 30, September
30 or December 31 thereafter and the last Calendar Quarter of a Royalty Term
shall end on the last day of such Royalty Term.
 
1.11 “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31; provided, that (a) the first
Calendar Year of the Term shall begin on the Effective Date and end on the first
December 31 thereafter and the last Calendar Year of the Term shall end on the
last day of the Term, and (b) the first Calendar Year of a Royalty Term for the
Licensed Product shall begin on the First Commercial Sale of the Licensed
Product and end on the first December 31 thereafter and the last Calendar Year
of the Term shall end on the last day of such Royalty Term.
 
1.12 “CMO License” has the meaning set forth in Section 2.1.


1.13 “Code” has the meaning set forth in Section 14.2.3(c).


1.14 “Commercialization” or “Commercialize” means any and all activities
directed to Developing, marketing, promoting, distributing, importing,
exporting, offering to sell and/or selling the Licensed Product, including the
activities directed to obtaining pricing and reimbursement approvals, as
applicable.
 
1.15 “Commercialization License” has the meaning set forth in Section 3.2.
 
1.16 “Commercialization Plan” has the meaning set forth in Section 10.3.
 
1.17 “Commercially Reasonable Efforts” means the carrying out of obligations in
a diligent and sustained manner using such effort and employing such resources
as would normally be exerted or employed by a similarly situated pharmaceutical
company for a product of similar market or profit potential or strategic value
at a similar stage of its product life.
 
1.18 “Commitment Fee” has the meaning set forth in Section 9.1.
 
1.19 “Conditional Regulatory Approval” means the granting of Regulatory Approval
of the Licensed Product for the Field in the Territory that requires the holder
of such Regulatory Approval to conduct more safety and/or efficacy studies after
the initial marketing of the Licensed Product.
 
1.20 “Confidential Information” means any and all information and data,
including without limitation all scientific, pre-clinical, clinical, regulatory,
manufacturing, marketing, financial, trade secret and commercial information or
data, whether communicated in writing or orally or by any other method, which is
provided by one Party to the other Party in connection with this
Agreement.  Argos Technology is Confidential Information of Argos. MEDcell
Improvements are Confidential Information of MEDcell.  Joint IP is the
Confidential Information of Argos and MEDcell.
 
 
3

--------------------------------------------------------------------------------

 
1.21 “Control”, “Controls” or “Controlled by” means, with respect to any (a)
material, Know-How or other information or (b) intellectual property right, the
possession of (whether by ownership or license, other than pursuant to this
Agreement), or the ability of a Party or its Affiliates to assign, transfer,
grant access to, or a license or sublicense of, such item or right as provided
for herein without violating the terms of any agreement or other arrangement
with any Third Party existing at the time such Party would be required hereunder
to assign, transfer or grant the other Party such access or license or
sublicense.
 
1.22  “Cover,” “Covering” or “Covers” means that in the absence of a license
granted under a Valid Claim, the Development, Manufacture or Commercialization
of the Licensed Product would or is reasonably likely to infringe such Valid
Claim.
 
1.23 “Current Medinet Facility” means Medinet’s operating facility located at
Shin-yokohama, Osaka, Fukuoka, and Tokyo Univ.
 
1.24 “Data” means all manufacturing, non-clinical and clinical data related to
the Licensed Product in the Field.
 
1.25 “Development,” “Developing” or “Develop” means the research and development
activities related to the generation, characterization, optimization,
construction, expression, use production, seeking Regulatory Approval of the
Licensed Product, any other research and development activities related to the
pre-clinical testing and qualification of the Licensed Product for clinical
testing, and such other tests, studies and activities as may be required or
recommended from time to time by any Regulatory Authority to obtain Regulatory
Approval of the Licensed Product, including toxicology studies, statistical
analysis and report writing, pre-clinical testing, clinical studies and
regulatory affairs, product approval and registration activities.
 
1.26 “Dispute” has the meaning set forth in Section 15.11.1.
 
1.27 “Effective Date” has the meaning set forth in the preamble.
 
1.28 “Excluded Claim” has the meaning set forth in Section 15.11.1.
 
1.29 “Field” means the treatment of mRCC using dendritic cells loaded with RNA
encoding Uncharacterized Antigens.
 
1.30 “First Commercial Sale” means, with respect to the Licensed Product, the
first sale for end use or consumption of such Licensed Product after all
required Regulatory Approvals have been granted by the Regulatory Authority.
 
1.31 “GAAP” means generally accepted accounting principles in the United States,
or internationally, as appropriate, consistently applied.
 
1.32 “ICC” has the meaning set forth in Section 15.11.1.
 
 
4

--------------------------------------------------------------------------------

 
1.33 “IND” means an Investigational New Drug application, Clinical Trial
Application or similar application or submission for approval to conduct human
clinical investigations filed with or submitted to a Regulatory Authority in
conformance with the requirements of such Regulatory Authority.
 
1.34 “Indemnitee” has the meaning set forth in Section 12.5.4.
 
1.35 “Infringement Claim” has the meaning set forth in Section 13.5.1.
 
1.36 “In-Licenses” means, collectively, the Argos In-Licenses and the MEDcell
In-Licenses.
 
1.37 “Joint IP” has the meaning set forth in Section 13.2.
 
1.38 “Know-How” means all biological materials and other tangible materials,
inventions, practices, methods, protocols, formulas, knowledge, know-how, trade
secrets, processes, assays, skills, experience, techniques and results of
experimentation and testing, including without limitation pharmacological,
toxicological and pre-clinical and clinical test data and stability, analytical
and quality control data, patentable or otherwise.
 
1.39 “Knowledge,” with respect to a Party, means the actual knowledge of any of
the executive officers of such Party.
 
1.40 “Licensed Product” means any product developed, manufactured or sold
utilizing the Argos Technology.
 
1.41 “Licensed Product Trademarks” has the meaning set forth in Section 13.8.2.
 
1.42 “Losses” has the meaning set forth in Section 12.5.1.
 
1.43 “Manufacturing” or “Manufacture” means, as applicable, all activities
associated with the production, manufacture, processing, filling, finishing,
packaging, labeling, shipping, and storage of the Licensed Product, including
process and formulation development, process validation, stability testing,
manufacturing scale-up, pre-clinical, clinical and commercial manufacture and
analytical development, product characterization, quality assurance and quality
control development, testing and release.
 
1.44 “MEDcell Improvements” mean any improvements, ideas, inventions,
developments, derivatives, modifications, technologies, discoveries, know-how
and techniques, whether or not patentable, conceived or reduced to practice by
MEDcell or Related Parties during the Term that cover or relate to Argos
Technology, the Automated System or Licensed Product.
 
1.45 “MEDcell Indemnitees” has the meaning set forth in Section 12.5.2.
 
1.46 “MEDcell In-License” means an agreement between MEDcell or Related Parties
and a Third Party pursuant to which MEDcell or Related Parties has rights and
obligations with respect to, or which otherwise Cover, the Licensed Product, its
Manufacture, or a reagent or component for its Manufacture and is necessary to
Develop, Commercialize and/or Manufacture such Licensed Product in the Field.
 
 
5

--------------------------------------------------------------------------------

 
1.47 “MEDcell Trademark” has the meaning set forth in Section 13.8.2.
 
1.48 “Milestone Payment” has the meaning set forth in Section 9.2.3.
 
1.49 “mRCC” has the meaning set forth in the recitals.
 
1.50 “Necessary Third Party IP” means Know-How or Patent Rights owned or
controlled by a Third Party that Cover the Development, Manufacturing and/or
Commercialization of the Licensed Product.
 
1.51 “Net Sales” means the total amount actually received by MEDcell or its
Related Parties in connection with sales of the Licensed Product to any Third
Party, after deduction of all the following to the extent applicable to such
sales:
 
(a) all trade, case and quantity credits, discounts, refunds or rebates,
including without limitation rebates accrued, incurred or paid to any
governmental agency and any other price reductions required by any governmental
agency;
 
(b) allowances or credits for returns, including without limitation amounts
received for sales which become the subject of a subsequent temporary or partial
recall by a regulatory agency for safety or efficacy reasons outside the control
of a Party, and retroactive price reductions (including Medicaid, managed care
and similar types of rebates);
 
(c) cost of freight, postage, and freight insurance, (if paid by seller);
 
(d) sales taxes, value added taxes, excise taxes, and customs duties; and
 
(e) cost of export licenses and any taxes (excluding income taxes or similar
taxes), fees or other charges associated with the exportation or importation of
Licensed Product.
 
Net Sales shall be calculated in accordance with GAAP.
 
A sale or transfer to a Related Party for re-sale by such Related Party shall
not be considered a sale for the purpose of this provision but the resale by
such Related Party to a Third Party shall be a sale for such purposes.  Any
amounts received by MEDcell or its Related Parties in exchange for Licensed
Product transferred or provided to any person or entity for use in testing,
clinical trials for obtaining Regulatory Approval, compassionate use, or as
marketing samples to develop or promote the Licensed Product are expressly
excluded from the definition of Net Sales.  In the event that the Licensed
Product is sold in conjunction with a product or service (e.g., as a bundled or
combination therapy) that is not the Licensed Product, “Net Sales” with respect
to such conjoined sale shall be deemed to mean that portion of the total
proceeds proportionate to the value attributable to the Argos Technology that
Covers such bundled or combination therapy.  In the event of a dispute with
respect to the proper allocation of value, the provisions of Section 15.11 shall
apply.
 
1.52 “New Medinet Facility” has the meaning set forth in Section 2.3.2.
 
 
6

--------------------------------------------------------------------------------

 
1.53 “Option” has the meaning set forth in Section 3.1.
 
1.54 “Non-Bankrupt Party” has the meaning set forth in Section 14.2.3(c).
 
1.55 “Party” means Medinet, MEDcell or Argos; “Parties” means Medinet, MEDcell
and Argos.
 
1.56 “Patent Expenses” has the meaning set forth in Section 13.3.6.
 
1.57 “Patent Rights” means all patents (including all reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, invalidations,
supplementary protection certificates and patents of addition) and patent
applications (including all provisional applications, requests for continuation,
continuations, continuations-in-part and divisions) and all foreign equivalents
of the foregoing.
 
1.58 “Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.
 
1.59  “Pharmacovigilance Agreement” has the meaning set forth in Section 10.9.2.
 
1.60 “Promissory Note” has the meaning set forth in Section 9.1.
 
1.61 “Promotional Materials” has the meaning set forth in Section 10.6.
 
1.62 “Recoveries” has the meaning set forth in Section 13.4.4.
 
1.63 “Regulatory Approval” means any and all approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations of any
Regulatory Authority, necessary for the Development, Commercialization and
Manufacture of the Licensed Product.
 
1.64 “Regulatory Authority” means any applicable government regulatory authority
involved in granting approvals for the Development, Manufacturing,
Commercialization, reimbursement and/or pricing of the Licensed Product.
 
1.65 “Related Party” means a Party’s Affiliates and Sublicensees
 
1.66 “Royalty Term” has the meaning set forth in Section 9.2.9.
 
1.67 “Sublicense Agreement” means a written agreement between MEDcell or its
Affiliate, on the one hand, and a Third Party, on the other hand, in which
MEDcell (or its Affiliate) grants a sublicense to such Third Party of rights
licensed by Argos to MEDcell pursuant to this Agreement.  Notwithstanding the
foregoing and for the avoidance of doubt, the agreement between MEDcell and
Medinet entered into pursuant to Section 4.5 shall be deemed to be a “Sublicense
Agreement.”
 
1.68 “Sublicensee” means  Medinet in the context of the Sublicense Agreement
entered into pursuant to Section 4.5, and a Third Party to whom MEDcell grants a
sublicense under the rights granted to MEDcell by Argos hereunder.
 
 
7

--------------------------------------------------------------------------------

 
1.69 “Term” has the meaning set forth in Section 14.1.


1.70 “Territory” means Japan.
 
1.71 “Third Party” means an entity other than a Party and its Affiliates.
 
1.72 “United States” means the United States of America and its territories,
possessions and commonwealths.
 
1.73 “Uncharacterized Antigen” means any unknown or uncharacterized
antigen.  For the avoidance of doubt, a preparation, or any fractional
preparation of total tumor RNA is a preparation that contains exogenous
Uncharacterized Antigens.
 
1.74 “Upfront Option Fee” has the meaning set forth in Section 9.2.1.
 
1.75 “Valid Claim” means a claim of:  (a) an issued and unexpired Argos Patent
Right, which claim has not been revoked or held unenforceable, unpatentable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, which is not appealable or has not been appealed within the time
allowed for appeal, and which has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise, or (b) a patent application for a patent included
within the Argos Patent Rights which has been pending for less than [**] years
and that has not been cancelled, withdrawn or abandoned or finally rejected by
an administrative agency action from which no appeal can be taken.
 
2. MANUFACTURING LICENSE
 
2.1 License Grant.   Subject to the terms and conditions of this Agreement,
Argos hereby grants MEDcell an exclusive, royalty-free license under and to
Argos Technology to Manufacture the Licensed Product in the Territory solely for
the purpose of the Commercialization of the Licensed Product in the Territory in
the Field (the “CMO License”).  Prior to MEDcell’s exercise of the Option and
payment of the Upfront Option Fee, unless otherwise agreed by Argos in writing,
the CMO License (i) shall be used by MEDcell solely to supply Argos or its
designee with Licensed Product for Commercialization in the Territory, and (ii)
shall not be sublicensable to Third Parties.  Upon MEDcell’s exercise of the
Option and payment of the Upfront Option Fee, unless otherwise agreed by Argos
in writing, the CMO License (i) shall be used by MEDcell solely to supply
MEDcell or its Related Parties with Licensed Product for Commercialization in
the Territory in the Field, and (ii) shall include the right to grant
sublicenses as provided in Article 4 below. For the avoidance of doubt, the
license granted pursuant to this Section 2.1 shall not include the right to
Manufacture or have Manufactured Automated Systems or components thereof, and
shall not preclude Argos from Manufacturing or having Manufactured Licensed
Product outside the Territory for Commercialization outside the Territory. Argos
may request MEDcell to manufacture Licensed Product in the Territory for
Development or Commercialization of the Licensed Product outside the Territory
in order to enable Argos to execute the Argos Retained Right defined in Section
3.3.
 
2.2 Supply Agreement.  In the event MEDcell does not exercise the Option, the
Parties would use good faith efforts to negotiate and sign a supply agreement no
later than [**] months prior to the expected receipt of the Regulatory Approval
of the Licensed Product for the Field in the Territory, under which MEDcell
would supply Argos or its designee with 100% of its or its designee’s
requirements of Licensed Product for Commercialization in the Territory in the
Field (“Supply Agreement”).  The Supply Agreement would include industry
standard terms and conditions, and Licensed Product would be supplied at a
transfer price mutually agreed in good faith by the Parties.
 
 
8

--------------------------------------------------------------------------------

 
2.3 Technology Transfer.
 
2.3.1 Immediately after the execution of this Agreement, provided that the
timing accommodates Argos’ manufacturing schedule for the Phase 3 ADAPT trial,
Argos shall transfer the non-automated Argos Technology to the Current Medinet
Facility where Medinet, as a Sublicensee of MEDcell pursuant to Section 4.5,
would Manufacture Licensed Product based on the current, non-automated,
manufacturing system.  Upon completion of the Automated System, Argos shall
transfer the technology necessary to Manufacture the Licensed Product using the
Automated System to the New Medinet Facility (defined in 2.3.2)  Medinet would
reimburse Argos for reasonable costs incurred to complete any technology
transfer, the level of costs to be discussed by the Parties prior to initiation
of the technology transfer.  Medinet and MEDcell would not sell or administer
any Licensed Product to humans until Argos has determined that the Technology
has been satisfactorily transferred.
 
2.3.2 Medinet, as a Sublicensee of MEDcell pursuant to Section 4.5, shall build
a new manufacturing facility (“New Medinet Facility”) with capacity sufficient
to produce Licensed Product volumes for the Field in Territory based on its
commercially reasonable projections agreed in good faith by the Parties.  The
New Medinet Facility shall be completed on or before [**].  Medinet shall be
responsible at its sole cost and expense to transfer the technology from the
Medinet Current Facility to the New Medinet Facility.
 
2.3.3 MEDcell shall, at its sole cost, acquire Regulatory Approval to
Manufacture the Licensed Product for Commercialization of the Licensed Product
in the Field in the Territory.
 
2.3.4 As of the Effective Date, Argos is developing the Automated System and
Argos anticipates development completion between [**].  Upon completion of the
development of the Automated System and the approval of its use by applicable
Regulatory Authorities in the Territory, Medinet shall use the Automated System
to Manufacture Licensed Product.  Costs to purchase the Automated Systems and
installation fees shall be borne by Medinet.  Argos shall supply Medinet’s
requirements for instruments and disposables for Automated Systems pursuant to a
supply agreement to be negotiated in good faith by the Parties; provided,
however, that the price of such instruments and disposables for Automated
Systems to be included in such supply agreement shall be Argos’ fully burdened
cost of supplying the Automated Systems.
 
2.3.5 Notwithstanding the foregoing, Argos shall transfer all the clinical and
non-clinical data necessary for the technology transfer of Argos Technology
under this Section 2.3 to MEDcell and MEDcell shall transfer such data to
Medinet to the extent necessary to Manufacture the Licensed Products.
 
 
9

--------------------------------------------------------------------------------

 
3. OPTION; COMMERCIALIZATION LICENSE
 
3.1 Option Grant.  Argos hereby grants MEDcell an option (the “Option”),
exercisable from the Effective Date until 30 days after Argos provides MEDcell
with a summary interim report following 50% of events (deaths) of study subjects
in Argos’ ADAPT study (the “Option Period”), to acquire a nonexclusive,
royalty-bearing license under the Argos Technology to use, sell and offer to
sell Product solely for the Field in the Territory. Notwithstanding the
foregoing, in any event the Option Period shall end on December 31, 2015.  The
Option must be exercised by MEDcell, if at all, by providing written notice to
Argos within the Option Period.
 
3.2 Commercialization License Grant.  Upon MEDcell’s timely exercise of the
Option and Payment of the Upfront Option Fee, Argos shall grant MEDcell a
nonexclusive, royalty-bearing license under the Argos Technology to use, sell
and offer to sell Licensed Product solely for the Field in the Territory (the
“Commercialization License”). The Commercialization License shall include the
right to grant sublicenses as provided in Article 4 below.
 
3.3 Argos Retained Rights.  Notwithstanding anything in this Agreement to the
contrary and for clarity, Argos retains the full right to import (and have
imported) from the Territory, and export (and have exported) to outside the
Territory, Licensed Product (and components thereof) for Development or
Commercialization of the Licensed Product outside the Territory.  Argos shall
not have rights to Manufacture the Licensed Products in the Territory.
 
4. SUBLICENSES
 
4.1 Sublicense of MEDcell’s Rights.  Subject to the terms of Section 4.2,
MEDcell is entitled to grant sublicenses of all or any portion of their rights
under the Commercialization License and, upon exercise of the Option, the CMO
License; provided, however, that MEDcell may not grant a sublicense under the
Commercialization License to more than one (1) Third Party in the Territory
unless it has received the prior written consent of Argos which shall not be
unreasonably withheld. Consent shall be presumed and deemed given if Argos does
not provide a written objection within [**] days of Argos’ receipt of a written
request for consent.
 
4.2 Sublicensing Terms.  Each sublicense granted by MEDcell pursuant to this
Article 4 shall be subject and subordinate to the terms and conditions of this
Agreement and shall contain terms and conditions consistent with those in this
Agreement.  MEDcell shall promptly provide Argos with a copy of the executed
Sublicense Agreement with any Sublicensee which shall contain the identity of
the Sublicensee and shall provide sufficient information to show that the
following provisions have been imposed on the Sublicensee: (a) a requirement
that such Sublicensee submit applicable sales or other reports consistent with
those required under this Agreement; (b) the audit requirement set forth in
Section 9.8; (c) a requirement that such Sublicensee comply with the
confidentiality and non-use provisions of Article 11 with respect to both
Parties’ Confidential Information; (d) that the Sublicense Agreement will
automatically terminate upon Argos’ exercise of the Revocation Right, as
applicable; and (e) any other provisions required under any Argos In-License
subject to Argos’ compliance with Section 6.1 hereof.  In the event MEDcell
becomes aware of a material breach of any Sublicense Agreement by a Sublicensee
that has not been cured pursuant to the terms of such Sublicense Agreement,
MEDcell shall promptly notify Argos of the particulars of same and shall enforce
the terms of such Sublicense Agreement. If MEDcell does not cause the
Sublicensee to comply with the terms of the Sublicense Agreement within [**]
days of Argos’ request, MEDcell shall, upon Argos’ written direction, terminate
the Sublicense Agreement.
 
 
10

--------------------------------------------------------------------------------

 
4.3 Liability. MEDcell shall at all times be responsible for the performance of
its Sublicensees under this Agreement.
 
4.4 Termination of Sublicenses.  In the event Argos exercises its Revocation
Right with respect to the CMO License and/or Commercialization License, all
Sublicense Agreements shall immediately terminate.
 
4.5           Sublicensing to Medinet.  Notwithstanding Section 4.1, but subject
to the rest of this Article 4, MEDcell shall enter into a Sublicensing Agreement
with Medinet under which MEDcell outsources the Manufacturing of Licensed
Products to Medinet by granting sublicenses under the CMO License.  MEDcell
shall provide a copy of executed Sublicensing Agreement to Argos. Argos shall
have the right to terminate the Sublicense Agreement between MEDcell and Medinet
upon written notice in the event Medinet is no longer an Affiliate of MEDcell.


5. REVOCATION RIGHT.
 
5.1 Notwithstanding anything in this Agreement to the contrary, but subject to
Section 9.3, Argos may revoke the CMO License and/or the Commercialization
License (the “Revocation Right”) as follows: (i) if MEDcell has not exercised
the Option (or the Potion Period has lapsed without MEDcell having exercised the
Option) as of the date Argos exercise the Revocation Right, Argos may revoke the
CMO License; and (ii) if MEDcell has exercised the Option as of the date Argos
exercises the Revocation Right,  Argos may revoke (A) the Commercialization
License only, or (B) the CMO License and the Commercialization License
together.  Argos may exercise the Revocation Right by providing written notice
to MEDcell.
 
5.2 In the event Argos exercises the Revocation Right, MEDcell shall, unless
prohibited by law or practically impossible, take the following actions at
Argos’ cost:
 
(i) as promptly as practicable transfer and assign to Argos or Argos’ designee:
 
(A) possession and ownership of all governmental or regulatory correspondence,
conversation logs, filings and approvals (including without limitation all
Regulatory Approvals and pricing and reimbursement approvals) relating to, if
the Commercialization License is revoked, the Commercialization, and, if the CMO
License is revoked, the Manufacture, of the Licensed Product and all Licensed
Product Trademarks and execute any and all documents and carry out any other
actions as may be requested by Argos to assist Argos with all regulatory filings
with the applicable Regulatory Authorities to ensure that all Regulatory
Approvals in the Territory can be transferred or issued to Argos or Argos’
designee; and
 
(B) copies of all data, reports, records and materials in MEDcell’s possession
or Control relating to, if the Commercialization License is revoked, the
Commercialization, and, if the CMO License is revoked, the Manufacture, of the
Licensed Product, including without limitation all non-clinical and clinical
data relating to the Licensed Product, including without limitation customer
lists and customer contact information and all adverse event data in MEDcell’s
possession or Control;
 
 
11

--------------------------------------------------------------------------------

 
(ii)  as promptly as practicable appoint Argos or Argos’ designee as MEDcell’s
and/or MEDcell’s Related Parties’ agent for all Licensed Product-related matters
involving Regulatory Authorities in the Territory until all Regulatory Approvals
and other regulatory filings have been transferred to Argos or its designee;
 
(iii) as promptly as practicable appoint Argos as its exclusive distributor of
the Licensed Product in the Territory and grant Argos the right to appoint
sub-distributors, until such time as all Regulatory Approvals in the Territory
have been transferred to Argos or its designee;
 
(iv) if Argos so requests, transfer to Argos any Third Party agreements relating
to, if the Commercialization License is revoked, the Commercialization, and, if
the CMO License is revoked, the Manufacture, of the Licensed Product to which
MEDcell is a party, subject to any required consents of such Third Party, which
MEDcell shall use Commercially Reasonable Efforts to obtain promptly; and
 
(v) unless otherwise agreed by Argos in writing, all Sublicense Agreements
related to, if the Commercialization License is revoked,  the Commercialization,
and, if the CMO License is revoked, the Manufacture, of Licensed Product shall
automatically terminate. MEDcell shall execute all documents and take all such
further actions as may be reasonably requested by Argos in order to give effect
to the foregoing clauses (i) through (v).
 
5.3 In the event the following conditions (i), (ii) and (iii) are met, then
Argos shall, at Argos’ sole option, take one of the actions listed as (x), (y)
or (z).
 
(i) Argos exercises the Revocation Right with respect to the CMO License;
 
(ii) the Revocation Right is exercised after the first to occur of the grant of:
 
 (A) Regulatory Approval; or
 
 (B) Conditional Regulatory Approval of the Licensed Product for the Field in
the Territory, and;
 
(iii) the New Medinet Facility has been completed and is solely dedicated to the
Manufacture of Licensed Product.
 
(x) if Medinet then owns the New Medinet Facility accept an assignment of the
New Medinet Facility on terms and conditions to be negotiated in good faith by
the Parties;
 
(y) if Medinet leases the New Medinet Facility from a Third Party, assume
Medinet’s obligations under such lease; or
 
(z) purchase its, or cause its Related Party to purchase, the requirements for
the Licensed Product for the Field in the Territory for one year following the
exercise of the Revocation Right.
 
 
12

--------------------------------------------------------------------------------

 
5.4 Upon the expiration of the last Valid Claim of the Argos Patent Rights,
MEDcell shall have the right under and to such expired Argos Patent Rights for
its own purposes even if the Revocation Right is exercised.
 
6. THIRD PARTY IP; MEDCELL IMPROVEMENTS
 
6.1 In-Licenses.  All licenses and other rights granted to MEDcell under this
Agreement are subject to the rights and obligations of Argos under the Argos
In-Licenses.  During the Term, Argos shall maintain the Argos In-Licenses in
full force and effect with respect to the rights granted to MEDcell under this
Agreement. MEDcell shall comply with all applicable terms and conditions of the
Argos In-Licenses, and shall perform and take such actions as may be required to
allow Argos to comply with its obligations thereunder, including but not limited
to, obligations relating to sublicensing, patent matters, confidentiality,
reporting, audit rights, indemnification and diligence.  Argos agrees to provide
MEDcell with copies of any Argos In-Licenses that are relevant to the rights
granted to MEDcell under this Agreement.  Confidential Information of Argos or
the counterparty may be redacted from such copies, except to the extent that
such information is required in order to enable MEDcell to comply with its
obligations under this Section 6.1 with respect to such Argos In-License.
 
6.2 Licenses of Necessary Third Party IP.   During the Term, MEDcell  shall be
responsible for obtaining licenses of any Necessary Third Party IP for the
Territory that it does not Control (other than Necessary Third Party IP for the
Territory sublicensed to MEDcell pursuant to an Argos In-License), and shall
notify Argos in writing and provide Argos with a copy of any license of
Necessary Third Party IP entered into by MEDcell after the Effective Date.  If,
during the Term, Argos obtains a license to Necessary Third Party IP for the
Territory that is not already Controlled by MEDcell or Argos, then Argos shall
notify MEDcell in writing and include in such notification a summary of such
Necessary Third Party IP, the commercial and sublicensing terms of the license
and any other relevant information together with a copy of the fully executed
license.  MEDcell will have [**] days thereafter to notify Argos of its desire
to obtain a sublicense to such Necessary Third Party IP.  Upon receipt of such
written notice from MEDcell, Argos shall grant to MEDcell a sublicense of such
Necessary Third Party IP, which shall include any terms that Argos is required
to impose on its Sublicensees pursuant to the relevant in-license, but shall
include no incremental compensation to Argos. Upon execution of such
supplemental agreement, Argos’ license of such Necessary Third Party IP will be
deemed an Argos In-License and Schedule D will be updated accordingly.
 
6.3 License under MEDcell Improvements.  MEDcell hereby grants to Argos a
royalty-free, sublicensable, transferable, exclusive license under MEDcell
Improvements to make, have made, use, sell, offer to sell and import (i)
Licensed Product for the Field outside the Territory, (ii) Licensed Product for
the Field in the Territory if the Commercialization License is not in effect
after the option period, and (iii) Licensed Product anywhere in the world
outside of the Field.
 
7. EXPANSION OF THE FIELD.  The Parties shall from time to time discuss the
addition of new indications to the Field.  Such discussions would include the
terms upon which an indication would be added, including without limitation,
commitment fees, upfront option fees, milestones, royalties and the Development
of Licensed Product for such new indications.  For clarification, Argos shall
have no obligation to agree to add any new indications to the Field.
 
 
13

--------------------------------------------------------------------------------

 
8. NO OTHER RIGHTS.  Except as otherwise expressly provided in this Agreement,
under no circumstances shall a Party here­to, as a result of this Agreement,
obtain any ownership interest or other right in any Know-How or Patent Rights of
the other Party, including items owned, controlled or devel­oped by the other
Party, or provided by the other Party to the receiving Party at any time
pursuant to this Agreement.
 
9. CERTAIN FINANCIAL TERMS
 
9.1 Commitment Fee; Loan.  Medinet paid to Argos One Million Dollars
($1,000,000) (the “Commitment Fee”) on December 27, 2013 in consideration of
Argos granting the CMO License to Medinet.  In addition, Medinet extended a loan
of Nine Million Dollars ($9,000,000) (“Loan”) to Argos on December 27,
2013.  Medinet and MEDcell hereby agree that MEDcell shall pay Medinet the
amount to be separately agreed between Medinet and MEDcell  to Medinet in
consideration of obtaining the CMO License originally granted to Medinet and
purchasing the Loan from Medinet retroactively on December 27, 2013, and Argos
hereby acknowledges such arrangement.  The Commitment Fee and the Loan proceeds
shall be used by Argos for the research and development of the Licensed Product
and the Manufacture thereof outside the Territory, for which MEDcell shall
receive a direct benefit in the form of data sharing and a manufacturing
process.  Promptly upon receipt of the proceeds of the Loan, Argos executed and
delivered to Medinet an interest-bearing promissory note (“Promissory Note”) in
the form of Exhibit A to evidence the Loan.  Medinet shall upon receipt of the
separately agreed amount from MEDcell deliver Promissory Note to MEDcell, and
Argos acknowledges that MEDcell becomes the Holder of Promissory Note thereafter
that has the right to receive repayment.
 
9.2 Development and Commercialization Consideration.
 
 
14

--------------------------------------------------------------------------------

 
9.2.1 If MEDcell exercises the Option, MEDcell shall pay to Argos One Million
Dollars ($1,000,000) (the “Upfront Option Fee”) upon exercise.
 
9.2.2 MEDcell shall pay to Argos [**] Dollars ($[**] upon receipt of [**].
 
9.2.3 MEDcell shall pay to Argos [**] Dollars ($[**] upon receipt of [**].
 
9.2.4 MEDcell shall pay to Argos [**] Dollars ($[**] upon receipt of [**].
 
9.2.5 MEDcell shall pay to Argos [**] Dollars ($[**] upon receipt of [**].
 
9.2.6 MEDcell shall pay to Argos [**] Dollars ($[**] upon receipt of [**].
 
9.2.7 MEDcell shall pay Argos a royalty on Net Sales of Licensed Product in the
Territory by MEDcell or a Related Party at a rate to be negotiated in good faith
between the Parties once cost of goods and Net Sales price can be reasonably
estimated.
 
9.2.8 MEDcell shall pay Argos Five Million Dollars ($5,000,000) (the “Milestone
Payment”) upon the aggregate of [**] Dollars ($[**]) of Net Sales of the
Licensed Product in the Territory by MEDcell, its Related Parties, successors
and assigns.
 
9.2.9 Royalties on Net Sales of the Licensed Product shall continue to be
payable until the later of (a) the expiration of the last Valid Claim of the
Argos Patent Rights Covering the Manufacture or the Commercialization of the
Licensed Product, and (b) the twelfth (12th) anniversary of the First Commercial
Sale in the Territory (each such period, a “Royalty Term”).   Argos shall
continue to be required to pay by itself any royalties Argos owes to a Third
Party under an In License without passing such costs to MEDcell.
 
9.2.10  Unless otherwise agreed by Argos and MEDcell, amounts payable by MEDcell
pursuant to 9.2.2-9.2.6 shall be applied first as partial repayment of the
principal of the Loan.
 
9.2.11 If the Loan has not been repaid in full on or before December 31, 2018, ,
then Argos shall grant to MEDcell a non-exclusive, royalty-bearing license to
make, use and sell Arcelis products in Japan for the treatment of
cancer.  Royalties under the license under this section 9.2.11 shall be payable
until the expiration of the last Valid Claim of the Argos Patent Rights in the
Territory.  For the avoidance of doubt, the clinical Data gathered by MEDcell
using the Argos Technology under the license under this section 9.2.11 shall
belong to MEDcell.  The terms of such license, including the royalty rate, shall
be negotiated in good faith, with the unpaid principal of the Loan and any
accrued interest at the time of the license grant constituting prepaid
royalties. For clarification, MEDcell’s right to offset milestones otherwise
payable under 9.2.2-9.2.6., MEDcell’s  right to offset against future royalties
under this Section 9.2.11, and MEDcell’s right to elect repayment of all unpaid
principal and unpaid interest under the Promissory Note on December 31, 2018,
all of the foregoing at MEDcell’s election, shall constitute the sole sources of
repayment of the Loan and MEDcell shall not otherwise demand repayment of or
seek to collect the Loan or authorize any third party to do so; provided,
however, that upon any default by Argos under the terms of the Promissory Note
or this Agreement, MEDcell shall have all available legal and equitable rights
and remedies. Any such license shall be treated as a Commercialization License
subject to the Revocation Right.
 
 
15

--------------------------------------------------------------------------------

 
9.3  Payments upon Exercise of the Revocation Right.
 
9.3.1 In the event Argos exercises the Revocation Right with respect to the
Commercialization License only, Argos shall pay to MEDcell within [**] days of
the exercise of the Revocation Right an amount equal to the Upfront Option Fee,
Fees payable under 9.2.2-9.2.6 and Milestone Payment paid by MEDcell as of the
date that the Revocation Right is exercised and also immediately repay the
then-outstanding balance of the Loan to MEDcell to the extent not covered by the
Fees payable under 9.2.2-9.2.6. In the event Argos exercises the Revocation
Right with respect to the CMO License only, Argos shall pay to MEDcell within
[**] days of the exercise of the Revocation Right (i) an amount equal to (A)
200% of the Commitment Fee, plus (B) [**]% of the Fees paid under
9.2.2-9.2.6,  and the then-outstanding balance of the Loan to MEDcell to the
extent not covered by the Fees paid under 9.2.2-9.2.6.
 
9.3.2 In the event Argos exercises the Revocation Right with respect to the
Commercialization License and the CMO License, then (i) if the Revocation Right
is exercised by Argos before the [**] of the first to occur of the grant of (A)
Regulatory Approval or (B) Conditional Regulatory Approval of the Licensed
Product for the Field in the Territory, Argos shall pay to MEDcell within [**]
days of the exercise of the Revocation Right an amount equal to 200% of the
Commitment Fee, Upfront Option Fee, Fees payable under 9.2.2-9.2.6 and Milestone
Payment which have been paid by MEDcell as of the date that the Revocation Right
is exercised, and (ii) if the Revocation Right is exercised by Argos thereafter,
Argos shall pay to MEDcell within [**] days of the exercise of the Revocation
Right an amount equal to 150% of the Commitment Fee, Upfront Option Fee, Fees
payable under 9.2.2-9.2.6 and Milestone Payment which have been already paid by
MEDcell as of the date that the Revocation Right is exercised.  Argos shall also
immediately repay the then-outstanding balance of the Loan to MEDcell to the
extent not covered by the Fees payable under 9.2.2-9.2.6.
 
9.4 Necessary Third Party IP.  Subject to the applicable provisions of Section
10.5, during the period beginning on MEDcell’s exercise of the Option and ending
upon Argos’ exercise of the Revocation Right with respect to the
Commercialization License, (i) any royalties and any fees, milestones or other
payments under all MEDcell In-Licenses of Necessary Third Party IP shall be
borne exclusively by MEDcell, and (ii) any royalties and any fees, milestones or
other payments under the Argos In-Licenses shall be borne exclusively by Argos.
 
9.5 Royalty Adjustments.  The royalties payable to Argos pursuant to Section
9.2.7 may be subject to reduction by a portion of the  amount paid by MEDcell in
royalties in such period under all MEDcell In-Licenses of Necessary Third Party
IP that are reasonably allocable to the Development, Manufacture or
Commercialization of the Licensed Product in the Field in the Territory.
 
9.6  Medical Tourism. Medinet and MEDcell and any other Related Party shall not
promote the use of Licensed Product for the treatment in the Territory of
persons who do not regularly reside in the Territory.  For clarification, this
shall not prohibit Medinet, MEDcell or a Related Party from supplying Product
for use by non-Japanese citizens residing in the Territory, but Medinet, MEDcell
and Related Parties shall not, directly or indirectly, encourage or support any
business enterprise that encourages persons from outside the Territory to come
to the Territory for treatment with Licensed Product, without Argos’ express
written consent.
 
 
16

--------------------------------------------------------------------------------

 
9.7 Reports; Payment of Royalty.  MEDcell shall furnish to Argos a written
report within [**] days after the end of each Calendar Quarter showing the
quantity of Licensed Product sold, the gross sales of Licensed Product, the
itemized deductions for Licensed Product included in the calculation of Net
Sales, the Net Sales of the Licensed Product during the reporting period, and
the royalties payable under this Agreement.  In addition, MEDcell shall prepare
and deliver to Argos any additional reports as required under the Argos
In-Licenses, in each case within a time period sufficiently in advance to enable
Argos to comply with its obligations under such Argos In-Licenses. Royalties
shown to have accrued by each report shall be due and payable on the date such
report is due.  MEDcell and its Related Parties shall keep complete and accurate
records in sufficient detail to enable the royalties and other payments payable
hereunder .
 
9.8 Audits.
 
9.8.1 Upon the written request of Argos delivered at least [**] days in advance,
MEDcell and its Related Parties shall permit an independent certified public
accounting firm of internationally-recognized standing selected by Argos and
reasonably acceptable to MEDcell, at Argos’ expense except as set forth below,
to have access during normal business hours to such of the records of MEDcell
and its Related Parties as may be reasonably necessary to verify the accuracy of
the royalty and other reports hereunder for any year ending not more than [**]
years prior to the date of such request for the sole purpose of verifying the
basis and accuracy of payments made under this Agreement.
 
9.8.2 If such accounting firm identifies a discrepancy made during such period,
the appropriate Party shall pay the other Party the amount of the discrepancy,
together with interest calculated at [**] percent ([**]%) per month (or such
higher rate as may be required pursuant to any applicable In-License) or the
maximum amount permitted by applicable law, from the time of the over-payment or
under-payment, within [**] business days of the date Argos delivers to MEDcell
such accounting firm’s written report so concluding, or as otherwise agreed by
the Parties in writing.  Such written report shall be binding upon the
Parties.  The fees charged by such accounting firm shall be paid by Argos,
unless such discrepancy represents an underpayment by MEDcell or its Related
Parties of [**] percent ([**]%) of the total amounts due hereunder in the
audited period , in which case  such fees shall be paid by MEDcell.
 
9.8.3 MEDcell shall comply with all applicable audit requirements in the Argos
In-Licenses and shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the Sublicensee to make reports to Argos, to
keep and maintain records of sales made pursuant to such sublicense and to grant
access to such records by Argos’ independent accountant to the same extent
required of MEDcell under this Agreement.
 
9.8.4 Subject to the audit requirements set forth in Argos In-Licenses, Argos
shall treat all financial information subject to review under this Section 9.8
or under any sublicense agreement in accordance with the confidentiality and
non-use provisions of this Agreement, and shall cause its accounting firm to
enter into an acceptable confidentiality agreement with MEDcell and/or its
Related Parties obligating it to retain all such information in confidence
pursuant to such confidentiality agreement.
 
 
17

--------------------------------------------------------------------------------

 
9.9 Payment Exchange Rate.  All payments to be made under this Agreement shall
be made in United States dollars and shall be paid by bank wire transfer in
immediately available funds to such bank account in the United States as may be
designated in writing by Argos from time to time.  In the case of Net Sales made
by MEDcell and its Related Parties, the rate of exchange to be used in computing
the amount of currency equivalent in United States dollars due shall be the
closing telegraphic transfer middle (TTM) rate of Bank of Mitsubishi Tokyo UFJ
on the last date of the relevant calculation period of Net Sales.
 
9.10 Registration.   MEDcell will promptly make all filings with and submissions
to all governmental or regulatory authorities and obtain and maintain all
consents, permits, registrations and authorizations that are necessary or
required in order for MEDcell to make timely payments under this Agreement,
including, without limitation, any foreign exchange approvals or
requirements.   MEDcell will promptly provide Argos with evidence thereof upon
Argos’ written request.
 
9.11 Income Tax Withholding.  If laws, rules or regulations require withholding
of income taxes or other taxes imposed upon payments set forth in this Article
9, MEDcell shall make such withholding payments as required and subtract such
withholding payments from the payments set forth in this Article 9.  MEDcell
shall submit appropriate proof of payment of the withholding taxes to Argos
within a reasonable period of time.  At the request of Argos, MEDcell shall, at
its cost (within a reasonable amount) give Argos such reasonable assistance,
which shall include the provision of appropriate certificates of such deductions
made together with other supporting documentation as may be required by the
relevant tax authority, to enable Argos to claim exemption from such withholding
or other tax imposed or obtain a repayment, reduction or credit and shall upon
request provide such additional documentation from time to time as is reasonably
required to confirm the payment of tax.
 
10.  DEVELOPMENT AND COMMERCIALIZATION RESPONSIBILITIES
 
10.1 Development Responsibilities.  Prior to MEDcell’s exercise of the Option,
MEDcell shall, on behalf of Argos and at MEDcell’s sole cost and expense, use
Commercially Reasonable Efforts to Develop the Licensed Product for the Field in
the Territory.
 
10.1.1 MEDcell shall be entitled to use and reference Argos’ regulatory filings
in North America and associated Data including without limitation clinical Data
associated with the ADAPT study in connection with MEDcell’s authorized
Development and, if MEDcell exercises the Option, the Commercialization of the
Licensed Product for the Field in the Territory.
 
10.1.2 Notwithstanding the foregoing, if (i) MEDcell does not exercise the
Option within the Option Period, or (ii) the Development of the Licensed Product
for the Field in the Territory, including without limitation Regulatory Approval
of the Licensed Product, is not completed by the time Argos exercises the
Revocation Right with respect to the Commercialization License only, in either
case Argos may take over the responsibility for the Development of the Licensed
Product by notifying MEDcell in writing.
 
10.1.3 If the Development of the Licensed Product for the Field in the
Territory, including without limitation Regulatory Approval of the Licensed
Product, is not completed by the time Argos exercises the Revocation Right to
terminate both the CMO License and Commercialization License, Argos shall take
over the responsibility of MEDcell for the Development of the Licensed Product
without further notice.
 
 
18

--------------------------------------------------------------------------------

 
10.1.4 MEDcell shall share with Argos, on a [**] basis, (a) its available Data
with respect to the Licensed Product generated during the Commercialization of
the Licensed Product. Argos shall be entitled to use such Data in its discretion
for all uses outside the Territory, for uses in the Territory for the Field when
the Commercialization License is not in effect after the Option Period, and for
uses in the Territory outside the Field, including without limitation
referencing such Data in any Regulatory Approval submissions by Argos and its
Related Parties.  For the avoidance of doubt, Argos shall be entitled to
Develop, Manufacture and Commercialize Licensed Product to which such MEDcell
Data relates without further compensation to or a need for a license from,
MEDcell.  MEDcell shall own the Data it generates and shall be entitled to use
such Data for its own internal purposes even if the Revocation Right is
exercised.
 
10.2 Commercialization Diligence. Upon MEDcell’s exercise of the Option, MEDcell
will use Commercially Reasonable Efforts to Commercialize the Licensed Product
in the Field in the Territory.  Without limiting the foregoing, MEDcell and
Medinet shall meet Manufacturing, Development and Commercialization milestones
negotiated in good faith between the Parties once the cost of goods and Net
Sales price of Licensed Product in the Field in the Territory can be reasonably
estimated.
 
10.3 Commercialization Plan.   Commencing as of MEDcell’s exercise of the
Option, MEDcell shall prepare and deliver to Argos, (a) a Commercialization
strategy plan for the following [**] year period, which plan would be updated at
least annually, and (b) by no later than each [**], a written plan that
describes in detail the Commercialization activities to be undertaken with
respect to the Licensed Product in the Territory in the next Calendar Year and
the dates by which such activities are targeted to be accomplished (each, a
“Commercialization Plan”).
 
10.4 Reporting Obligations.  MEDcell shall prepare and deliver to Argos, by no
later than each [**] (for the period ending December 31 of the prior Calendar
Year), written reports summarizing MEDcell’s Commercialization activities for
the Licensed Product performed to date (or updating such report for activities
performed since the last such report submitted hereunder, as applicable).  In
addition, MEDcell shall provide Argos with written notice of (a) all filings and
submissions for Regulatory Approval regarding the Licensed Product in the
Territory in a timely manner; (b) all Regulatory Approvals obtained or denied,
the filing of any IND for the Licensed Product, and the First Commercial Sale of
the Licensed Product in the Territory, within [**] business days of such event;
and (c) the initiation of each clinical study of the Licensed Product by or on
behalf of MEDcell within  [**] business days of such event; provided, however,
that in all circumstances, MEDcell shall if possible inform Argos of such event
prior to public disclosure of such event by MEDcell. Moreover, MEDcell shall use
Commercially Reasonable Efforts to prepare and deliver to Argos any additional
reports reasonably requested by Argos to enable it to meet its obligations under
the Argos In-Licenses, in each case sufficiently in advance to enable Argos to
comply with its obligations under the Argos In-Licenses. MEDcell shall also
provide such other information to Argos as Argos may reasonably request and
shall keep Argos reasonably informed of MEDcell’s Commercialization activities
with respect to the Licensed Product.
 
 
19

--------------------------------------------------------------------------------

 
10.5 Sales and Distribution.  MEDcell and its Related Parties shall be
responsible for booking sales and shall store and distribute the Licensed
Product in the Territory.  If MEDcell receives any orders for the Licensed
Product outside the Territory or if MEDcell has reason to believe that the
Licensed Product is intended to be administered in the Territory to a Person
whose primary domicile is outside the Territory, it shall refer such orders to
Argos or its designee.  Moreover, MEDcell and its Related Parties shall be
solely responsible for handling all returns of the Licensed Product, as well as
all aspects of the Licensed Product order processing, invoicing and collection,
distribution, inventory and receivables, in the Territory.
 
10.6 Advertising and Promotional Materials.  MEDcell will be responsible for the
creation, preparation, production, reproduction and filing with the applicable
Regulatory Authorities, of relevant written sales, promotion and advertising
materials relating to the Licensed Product (“Promotional Materials”) for use in
the Territory.  All such Promotional Materials will be compliant with all
applicable laws, rules and regulations, and consistent with the
Commercialization Plan for the Territory.
 
10.7 Export Monitoring.  MEDcell and its Related Parties will use Commercially
Reasonable Efforts to monitor and prevent exports of Licensed Product from the
Territory to outside the Territory, using methods commonly used in the industry
for such purpose, and shall promptly inform Argos of any such activities, and
the actions taken to prevent such activities.  MEDcell agrees to take any
actions reasonably requested in writing by Argos to prevent such activities to
the extent such actions do not breach any applicable law or regulation.
 
10.8 Records.  MEDcell will maintain scientific records, in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes,
which will fully and properly reflect all work done and results achieved in the
performance of the Development activities with respect to the Licensed Product.
 
10.9 Regulatory Matters.
 
10.9.1 Regulatory Filings and Interactions.  Subject to Sections 5.2 and
14.2.3(a), as between the Parties, Argos will own any regulatory documents and
applications submitted to the applicable Regulatory Authorities in the Territory
with respect to the Licensed Product in the Field unless and until MEDcell
exercises the Option, in which case, MEDcell will own such documents and
applications.  Without limiting the foregoing, MEDcell shall during any period
in which it is responsible for the Commercialization of the Licensed Product in
the Territory (i) oversee, monitor and coordinate all regulatory actions,
communications and filings with, and submissions to, each Regulatory Authority,
(ii) be responsible for interfacing, corresponding and meeting with each
Regulatory Authority, (iii) be responsible for maintaining all regulatory
filings, and (iv) apprise the other Party of all material communications from
Regulatory Authorities as soon as reasonably possible but in any event within
[**] business days.  Argos will have the right to reference MEDcell’s and its
Related Parties’ INDs and other filings with and submissions to Regulatory
Authorities with respect to the Licensed Product for the purpose of conducting
its Development activities and to otherwise obtain Regulatory Approval of the
Licensed Product outside the Territory. In addition, during any period in which
the Commercialization License is not in effect, MEDcell shall deliver to Argos
copies of all filings and submissions to Regulatory Authorities, including
without limitation Regulatory Approvals, no less than [**] days prior to
submission to the Regulatory Authorities.  MEDcell shall include in such filings
and submissions any comments made by Argos within [**] days of Argos’ receipt of
such submissions and filings, except to the extent such comments would cause
such submissions or filings to be in violation of applicable laws.
 
 
20

--------------------------------------------------------------------------------

 
10.9.2 Complaints; Adverse Event Reporting Procedures; Notice of Adverse Events
Affecting the Licensed Product.  Each Party will maintain a record of any and
all complaints it or its Related Parties receive with respect to the Licensed
Product.  Each Party will notify the other Party in reasonable detail of any
such complaints within sufficient time to allow the other Party and its Related
Parties to comply with any and all regulatory and other requirements imposed
upon them in any jurisdiction in which the Licensed Product is being marketed or
tested in clinical studies.  Each Party will maintain at its own expense an
adverse event database for the Licensed Product, and the other Party will have
access to all data in such adverse event database.  Notwithstanding the
foregoing, each Party will report to the other Party the details around any
adverse events and serious adverse events relating to the Licensed Product in
its Control within the time periods for such reporting as specified in the
Pharmacovigilance Agreement (defined below).  Each Party shall be responsible,
at its own expense, for obtaining all adverse event information and safety data
relating to the Licensed Product from its Related Parties in a timely manner,
and for submitting adverse event reports with respect to the Licensed Product to
the applicable Regulatory Authorities, with MEDcell having the responsibility
for the Territory during the term of the Commercial Licenses and Argos having
the responsibility otherwise. Within [**] months after the Effective Date, the
Parties will develop and agree in writing upon a pharmacovigilance agreement
(“Pharmacovigilance Agreement”) that will include safety data exchange
procedures governing the coordination of collection, investigation, reporting,
and exchange of information concerning any adverse experiences, and any product
quality and product complaints involving adverse experiences, related to the
Licensed Product, sufficient to enable each Party to comply with its legal and
regulatory obligations.  In addition, each Party shall promptly notify the other
if such Party becomes aware of any information or circumstance that is likely to
have a material adverse effect on the Development, Manufacture or
Commercialization of the Licensed Product.
 
10.9.3 Recalls, Market Withdrawals or Corrective Actions.   In the event that
any Regulatory Authority issues or requests a recall or takes a similar action
in connection with the Licensed Product, or in the event either Party determines
that an event, incident or circumstance has occurred that may result in the need
for a recall or market withdrawal, the Party notified of such recall or similar
action, or the Party that desires such recall or similar action, shall within
[**] advise the other Party thereof by telephone, or by email or facsimile
together with telephone confirmation.  MEDcell or its Related Party, in
consultation with Argos, shall decide whether to conduct a recall in the
Territory and the manner in which any such recall shall be conducted.  Argos or
its Related Party shall decide whether to conduct a recall outside of the
Territory and the manner in which any such recall shall be conducted.  Each
Party shall bear the expense of any such recall in its own Territory.  Each
Party will make available to the other Party all of its pertinent records that
may be reasonably requested in order to implement a recall by the other Party.
 
10.10 Third Parties. MEDcell shall be entitled to utilize the services of Third
Party contract research organizations to perform its Development activities
under this Agreement; provided, that (a) MEDcell shall ensure that such Third
Party operates in a manner consistent with the terms of this Agreement and (b)
MEDcell shall remain at all times fully liable for its respective
responsibilities.  MEDcell shall ensure that any such Third Party agreement
shall include confidentiality, non-disclosure and non-use provisions that are
substantially similar to those set forth in Article 11 of this Agreement.
MEDcell shall provide Argos with a copy of the fully executed agreement and any
amendment thereto with any contract research organization together with a
relevant extract of English translation, in each case within [**] days of
effectiveness.
 
 
21

--------------------------------------------------------------------------------

 
11.  CONFIDENTIALITY AND PUBLICATION
 
11.1 Nondisclosure Obligation.  (a) All Confidential Information disclosed by
one Party to another Party hereunder shall be maintained in confidence by the
receiving Party and shall not be disclosed to a Third Party or used for any
purpose except as set forth herein without the prior written consent of the
disclosing Party, except to the extent that such Confidential Information:
 
 
(i)
is known by the receiving Party at the time of its receipt, and not through a
prior disclosure, directly or indirectly, by the disclosing Party, as documented
by the receiving Party’s business records;

 
 
(ii)
is in the public domain by use and/or publication before its receipt from the
disclosing Party, or thereafter enters the public domain through no fault of the
receiving Party or its Related Parties;

 
 
(iii)
is subsequently disclosed to the receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
disclosing Party; or

 
 
(iv)
is developed by the receiving Party independently of Confidential Information
received from the disclosing Party, as documented by the receiving Party’s
business records.

 
(b)           Notwithstanding the obligations of confidentiality, non-disclosure
and non-use set forth above and in Section 11.2 below, a receiving Party may
provide Confidential Information disclosed to it, and disclose the existence and
terms of this Agreement as may be reasonably required in order to perform its
obligations and to exploit its rights under this Agreement, and specifically to
(i) Related Parties, and their employees, directors, agents, consultants,
advisors and/or other Third Parties for the performance of its obligations
hereunder (or for such entities to determine their interest in performing such
activities) in accordance with this Agreement in each case who are bound by
confidentiality, non-disclosure and non-use obligations substantially similar to
those set forth herein; (ii) governmental or other Regulatory Authorities in
order to obtain patents or perform its obligations or exploit its rights under
this Agreement; provided, that such Confidential Information shall be disclosed
only to the extent reasonably necessary to do so, (iii) the extent required by
applicable law, including without limitation by the rules or regulations of the
United States Securities and Exchange Commission or similar regulatory agency in
a country other than the United States or of any stock exchange or listing
entity, (iv) any bona fide actual or prospective underwriters, investors,
lenders or other financing sources and any bona fide actual or prospective
collaborators or strategic partners and to consultants and advisors of such
Party, in each case who are bound by confidentiality, non-disclosure and non-use
obligations substantially similar to those set forth herein, and (v) to Third
Parties to the extent a Party is required to do so pursuant to the terms of an
In-License.
 
 
22

--------------------------------------------------------------------------------

 
If a Party is required by judicial or administrative process to disclose
Confidential Information that is subject to the non-disclosure provisions of
this Section 11.1 or Section 11.2, such Party shall promptly inform the
disclosing Party of the disclosure that is being sought in order to provide the
disclosing Party an opportunity to challenge or limit the disclosure
obligations.  Confidential Information that is disclosed by judicial or
administrative process shall remain otherwise subject to the confidentiality,
non-disclosure and non-use provisions of this Section 11.1 and Section 11.2, and
the Party disclosing Confidential Information pursuant to law or court order
shall, at the disclosing Party’s expense, take all steps reasonably practical,
including without limitation seeking an order of confidentiality, to ensure the
continued confidential treatment of such Confidential Information. In addition
to the foregoing restrictions on public disclosure, if a Party concludes that a
copy of this Agreement must be filed with the United States Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States, such Party shall provide the other Parties with a copy of this
Agreement showing any sections as to which the Party proposes to request
confidential treatment, will provide the other Parties with an opportunity to
comment on any such proposal and to suggest additional portions of the Agreement
for confidential treatment, and will take such Party’s reasonable comments into
consideration before filing the Agreement.
 
11.2 Publicity.  (a) Except as set forth in Section 11.1 above and clause (b)
below, the terms of this Agreement may not be disclosed by a Party, and no Party
shall use the name, trademark, trade name or logo of the other Parties or its
employees in any publicity, news release or disclosure relating to this
Agreement or its subject matter, without the prior express written permission of
the applicable Party, except as may be required by law or expressly permitted by
the terms hereof.
 
(b)           As soon as practicable after the execution of this Agreement, the
Parties shall use good faith efforts to agree in writing upon a press release to
be issued jointly by the Parties publicizing the execution of this
Agreement.  After such initial press release, no Party shall issue a press
release or public announcement relating to this Agreement without the prior
written approval of the other Parties, which approval shall not be unreasonably
withheld or delayed, except that a Party may (i) once a press release or other
written statement is approved in writing by all Parties, make subsequent public
disclosure of the information contained in such press release or other written
statement without the further approval of the other Party, and (ii) issue a
press release or public announcement as required, in the reasonable judgment of
such Party, by applicable law, including without limitation by the rules or
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in a country other than the United States or of any stock
exchange or listing entity.


12. REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION
 
12.1 Mutual Representations and Warranties.  Each Party represents and warrants
to the other Parties that as of the Effective Date of this Agreement:
 
12.1.1 It is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement, and to carry out the
provisions hereof.
 
12.1.2 It is duly authorized to execute and deliver this Agreement, and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action.
 
12.1.3 This Agreement is legally binding upon it and enforceable in accordance
with its terms. The execution, delivery and performance of this Agreement by it
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party and by which it may be bound, or with its
charter or by-laws.
 
 
23

--------------------------------------------------------------------------------

 
12.1.4 It has not granted, and will not grant, during the Term, any right to any
Third Party that would conflict with the rights granted to the other Parties
hereunder.
 
12.1.5 Neither such Party nor any of its Affiliates has been debarred or is
subject to debarment and neither such Party nor any of its Affiliates will use
in any capacity, in connection with the exercise of its rights and the
performance of its obligations under this Agreement, any person or entity that
has been debarred pursuant to Section 306 of the United States Federal Food,
Drug, and Cosmetic Act or any similar law in any foreign jurisdiction, or that
is the subject of a conviction described in such section or similar law in any
foreign jurisdiction.  Each Party agrees to inform the other Party in writing
immediately if it or any person or entity that is performing activities under
this Agreement, is debarred or is the subject of a conviction described in
Section 306 or similar law in any foreign jurisdiction, or if any action, suit,
claim, investigation or legal or administrative proceeding is pending or, to the
best of the notifying Party’s Knowledge, is threatened, relating to the
debarment or conviction of the notifying Party or any person or entity used in
any capacity by such Party or any of its Affiliates in connection with the
performance of its obligations under this Agreement.
 
12.2  Additional Representations and Warranties of the Parties.
 
12.2.1 Additional Representations and Warranties of Argos. Argos represents and
warrants to Medinet and MEDcell that:
 
(a) As of the Effective Date, except for any Argos Patent Rights or Argos
Know-How Controlled by Argos under an Argos In-License and sublicensed to
MEDcell, Argos is the sole and exclusive owner of all right, title and interest
in and to the Argos Technology in existence as of the Effective Date in the
Territory.  As of the Effective Date, to Argos’ Knowledge there are no claims
challenging Argos’ Control of the Argos Technology in existence as of the
Effective Date in the Territory or making any adverse claim of ownership of the
Argos Technology in existence as of the Effective Date in the Territory.
 
(b) Listed on Schedule D are all the Argos In-Licenses applicable to the
Territory existing as of the Effective Date.
 
(c) As of the Effective Date, (i) each Argos In-License is valid, binding and in
full force and effect, (ii) Argos is in compliance in all material respects with
its material obligations under each Argos In-License, (iii) to Argos’s
Knowledge, each Third Party is in compliance in all materials respects with its
material obligations under each Argos In-License and (iv) no party has claimed a
breach of, or initiated any dispute resolution proceedings under, any Argos
In-License.
 
(d) As of the Effective Date Argos has not received any written notice from any
Third Party asserting or alleging that any Development or Manufacture of the
Licensed Product by Argos prior to the Effective Date infringed or
misappropriated the Patent Rights or other intellectual property rights of such
Third Party.
 
(e)           As of the Effective Date to Argos’ Knowledge, there are no Third
Party rights that could interfere with or materially conflict with the grant of
rights by Argos to MEDcell under this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
12.2.2 Additional Representations and Warranties of Medinet and MEDcell. Each of
Medinet and MEDcell represents, warrants and covenants to Argos that:
 
(a) They each have or have the ability to obtain and will maintain as and when
necessary the financial and other capabilities reasonably necessary to discharge
its obligations under this Agreement.
 
(b) All Data delivered by Medinet or MEDcell will have been collected in
compliance with all applicable laws, and, to Medinet or MEDcell’s Knowledge,
respectively, will be true and accurate in all material respects.
 
(c) They will comply with all laws in the Territory applicable to the exercise
of its rights and performance of its obligations hereunder.
 
12.3 Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NO PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTIES, AND EACH PARTY DISCLAIMS
ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE AND NONINFRINGEMENT.  ARGOS HEREBY DISCLAIMS ANY REPRESENTATION OR
WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF THE LICENSED
PRODUCT PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR
SALES LEVEL WITH RESPECT TO THE LICENSED PRODUCT WILL BE ACHIEVED.
 
12.4 Certain Covenants.
 
12.4.1 Exclusivity.  Except as expressly provided in this Agreement, neither
MEDcell nor its Affiliates will, alone or with or through a Third Party, during
the Term, research, develop, manufacture or commercialize any cell therapy using
Argos Technology outside of the scope of this Agreement.  For the avoidance of
doubt, Medinet and MEDcell shall not be prohibited from generally engaging in
the research, development, manufacture or commercialization of the cell therapy
(in particular using dendritic cell) as it has been doing for more than 10 years
which does not use Argos Technology.
 
12.4.2 Compliance.  MEDcell and its Related Parties shall conduct the
Development, Manufacture and Commercialization of the Licensed Product in
accordance with all applicable laws, rules and regulations, including without
limitation current governmental regulations concerning good laboratory
practices, good clinical practices and good manufacturing practices (including
but not limited the guidelines of the International Conference on Harmonisation
of Technical Requirements for Registration of Pharmaceuticals for Human Use
(ICH)).
 
12.4.3 Employee Inventions.  Prior to performing any activities in connection
with this Agreement, MEDcell  shall ensure that its and its Affiliates’
employees, agents and consultants have executed valid and binding agreements
with it that assign and otherwise effectively vest in them any and all rights
that such employees, agents and/or consultants might otherwise have in any
invention including but not limited to MEDcell Improvements made by such
employees, agents and/or consultants. Should any royalties or other
consideration become payable to such employees, agents and/or consultants,
MEDcell shall remain solely responsible for making such payments.
 
 
25

--------------------------------------------------------------------------------

 
12.5 Indemnification.
 
12.5.1 General Indemnification by MEDcell.  MEDcell shall indemnify, hold
harmless, and defend Argos, its Affiliates, its Related Parties and the other
parties to the Argos In-Licenses, and their respective directors, officers,
employees and agents (“Argos Indemnitees”) from and against any and all Third
Party claims, suits, losses, liabilities, damages, costs, fees and expenses
(including reasonable attorneys’ fees) (collectively, “Losses”) to the extent
arising out of or resulting from, directly or indirectly, (a) any breach of this
Agreement by MEDcell or Medinet, or (b) the negligence or willful misconduct by
or of MEDcell, its Related Parties, Medinet, and their respective directors,
officers, employees, contractors and agents.
 
12.5.2 General Indemnification by Argos.  Argos shall indemnify, hold harmless,
and defend MEDcell, its Affiliates, and their respective directors, officers,
employees and agents (“MEDcell Indemnitees”) from and against any and all Losses
to the extent arising out of or resulting from, directly or indirectly, (a) any
breach of this Agreement by Argos, or (b) the negligence or willful misconduct
by or of Argos, its Related Parties, and their respective directors, officers,
employees, contractors and agents.
 
12.5.3 Product Liability. MEDcell shall indemnify, defend and hold harmless the
Argos Indemnitees from, against and in respect of any and all Losses arising out
of Third Party product liability claims incurred or suffered by the Argos
Indemnitees, or any of them, directly relating to Licensed Product to the extent
such Losses are attributable to technologies of MEDcell or improper manufacture
of Licensed Product by MEDcell.  Argos shall indemnify, defend and hold harmless
the MEDcell Indemnitees from, against and in respect of any and all Losses
arising out of Third Party product liability claims incurred or suffered by the
MEDcell Indemnitees, or any of them, directly relating to Licensed Product to
the extent such Losses are attributable to Licensed Product properly
manufactured and supplied by MEDcell for sale by Argos or an Argos
licensee.    If MEDcell exercises the Option, then any product liability losses
arising from the Development or Commercialization of Licensed Product in the
Territory by Medinet and MEDcell which losses are not attributable to the breach
or negligence of any Party shall be shared equally by the Parties.
 
12.5.4 Indemnification Procedure.  In the event of any such claim against
anyMEDcell Indemnitee or Argos Indemnitee (individually, an “Indemnitee”), the
indemnified Party shall promptly notify the other Party in writing of the claim
and the indemnifying Party shall manage and control, at its sole expense, the
defense of the claim and its settlement.  The Indemnitee shall cooperate with
the indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding.  The indemnifying Party shall not be liable for any
settlements, litigation costs or expenses incurred by any Indemnitee without the
indemnifying Party’s written authorization.
 
12.6 Limitation of Liability.  NO PARTY HERETO WILL BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES, EXCEPT AS A RESULT OF A PARTY’S WILLFUL MISCONDUCT
OR  GROSSLY NEGLIGENT BREACH OF THE CONFIDENTIALITY AND NON-USE OBLIGATIONS IN
ARTICLE 11.
 
 
26

--------------------------------------------------------------------------------

 
12.7 Insurance. MEDcell and Medinet shall each obtain and/or maintain insurance
during the Term and for a period of at least [**] years after the last
commercial sale of the Licensed Product under this Agreement, with a reputable,
solvent insurer in an amount appropriate for its business and products of the
type that are the subject of this Agreement, and for its obligations under this
Agreement.  Without limiting the foregoing, such insurance coverage shall
include product liability insurance coverage limits of no less than $[**] per
occurrence and in the aggregate.
 
12.8 Joint and Several Liability.  Notwithstanding anything in this Agreement to
the contrary, MEDcell and Medinet shall be jointly and severally liable for the
each other’s obligations under this Agreement.
 
13. INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS
 
13.1 Inventorship.  Inventorship for patentable inventions conceived or reduced
to practice during the course of the performance of activities pursuant to this
Agreement shall be determined in accordance with the principles that are used to
determine inventorship under the patent laws of the United States.
 
13.2  Ownership. Subject to the licenses granted by Argos pursuant to this
Agreement, Argos shall own the entire right, title and interest in and to all
inventions and discoveries (and Patent Rights claiming patentable inventions
therein) first made or discovered solely by employees or consultants of Argos or
acquired solely by Argos.  Subject to the licenses granted by Medinet or MEDcell
pursuant to this Agreement, Medinet or MEDcell shall own the entire right, title
and interest in and to all inventions and discoveries (and Patent Rights
claiming patentable inventions therein) first made or discovered solely by
employees or consultants of Medinet or MEDcell or acquired solely by Medinet or
MEDcell.  The Parties shall jointly own any inventions and discoveries (and
Patent Rights claiming patentable inventions therein) first made or discovered
jointly during the Term (“Joint IP”).
 
13.3 Prosecution and Maintenance of Patent Rights.
 
13.3.1  Argos Technology. Argos shall file, conduct prosecution, and maintain
(including without limitation the defense of any interference or opposition
proceedings), all Argos Patent Rights in the Territory, and Argos agrees to use
Commercially Reasonable Efforts to prosecute and maintain such Argos Patent
Rights in the Territory, in each case for which Argos controls the prosecution.
 
13.3.2 MEDcell Technology. MEDcell shall file, conduct prosecution, and maintain
(including without limitation the defense of any interference or opposition
proceedings), all Patent Rights comprising MEDcell Improvements in the
Territory. MEDcell agrees to use Commercially Reasonable Efforts to prosecute
and maintain the MEDcell Improvements in the Territory.
 
13.3.3 Joint IP.  Argos and MEDcell shall, subject to mutual agreement by both
parties, file, conduct prosecution, and maintain (including without limitation
the defense of any interference or opposition proceedings), all relevant Patent
Rights comprising Joint IP, in the names of both Argos and MEDcell.  Both Argos
and MEDcell shall reasonably cooperate and use Commercially Reasonable Efforts
to prosecute and maintain the said Joint IP in the Territory.  The cost to
prosecute and maintain the said Joint IP shall be shared between the parties
equally.
 
 
27

--------------------------------------------------------------------------------

 
13.3.4 Cooperation. Each Party hereby agrees  to cooperate, if necessary and
appropriate, with the other Party in gaining patent term extensions wherever
applicable to Patent Rights.
 
13.3.5 Patent Expenses.  The patent filing, prosecution and maintenance expenses
incurred after the Effective Date with respect to Patent Rights (“Patent
Expenses”) shall be borne by each Party filing, prosecuting and maintaining such
Patent Rights under this Section 13.3; provided, however, that both Argos and
MEDcell shall share the costs to prosecute and maintain the relevant Joint IP
equally pursuant to Section 13.3.3.
 
13.4 Third Party Infringement.
 
13.4.1 Notices. Each Party shall promptly report in writing to the other Party
during the Term any (a) known or suspected infringement of any Argos Technology,
Medinet Improvements or Joint IP or (b) unauthorized use or misappropriation of
any Confidential Information, Argos Technology, Medinet Improvements or Joint IP
by a Third Party of which it becomes aware, and shall provide the other Party
with all available evidence supporting such infringement, or unauthorized use or
misappropriation.
 
13.4.2 Rights to Enforce.
 
(a)           MEDcell’s First Right. MEDcell shall have the sole and exclusive
right (but not obligation) to initiate an infringement or other appropriate suit
anywhere in the world against any Third Party who at any time has infringed, or
is suspected of infringing, any MEDcell Improvements, or MEDcell
Know-How.  Notwithstanding the foregoing, in the event such infringement,
suspected infringement, or unauthorized use is by an Argos Related Party, the
Parties shall discuss in good faith a resolution to the foregoing prior to
engaging in litigation. MEDcell will consider in good faith any request from
Argos to initiate an infringement or other appropriate suit against any Third
Party with respect to matters described in this Section 13.4.2(a) occurring
outside the Territory and in the Territory during the term of the Commercial
License; provided, however, that  MEDcell shall not be required to initiate any
such suit. Argos shall not be entitled to initiate any such suit without the
prior written consent of MEDcell.
 
(b)           Argos’s First Right. Argos shall have the sole and exclusive right
(but not obligation) to initiate an infringement or other appropriate suit
anywhere in the world against any Third Party who at any time has infringed, or
is suspected of infringing, any Argos Patent Rights, or of using without proper
authorization any Know-How comprising Argos Patent Rights, or Argos Know-How.
Notwithstanding the foregoing, in the event such infringement, suspected
infringement, or unauthorized use is by a MEDcell or Related Party, the Parties
shall discuss in good faith a resolution to the foregoing prior to engaging in
litigation. Argos will consider in good faith any request from MEDcell to
initiate an infringement or other appropriate suit against any Third Party with
respect to matters described in this Section 13.4.2(b) occurring outside the
Territory and in the Territory during the term of the Commercial License;
provided, however, that Argos shall not be required to initiate any such suit.
MEDcell shall not be entitled to initiate any such suit without the prior
written consent of Argos.
 
 
28

--------------------------------------------------------------------------------

 
(c)            Procedures; Expenses and Recoveries.  The Party having the right
to initiate any infringement suit under Section 13.4.2(a) or  (b) above shall
have the sole and exclusive right to select counsel for any such suit and shall
pay all expenses of the suit, including but not limited to attorneys’ fees and
court costs and reimbursement of the other Party’s reasonable out-of-pocket
expense in rendering assistance requested by the initiating Party.  If required
under applicable law in order for the initiating Party to initiate and/or
maintain such suit, or if either Party is unable to initiate or prosecute such
suit solely in its own name or it is otherwise advisable to obtain an effective
legal remedy, in each case, the other Party shall join as a party to the suit
and will execute and cause its Affiliates to execute all documents necessary for
the initiating Party to initiate litigation to prosecute and maintain such
action.  In addition, at the initiating Party’s request, the other Party shall
provide reasonable assistance to the initiating Party in connection with an
infringement suit at no charge to the initiating Party except for reimbursement
by the initiating Party of reasonable out-of-pocket expenses incurred in
rendering such assistance.  The non-initiating Party shall have the right to
participate and be represented in any such suit by its own counsel at its own
expense.  If the Parties obtain from a Third Party, in connection with such
suit, any damages, license fees, royalties or other compensation (including but
not limited to any amount received in settlement of such litigation)
(“Recoveries”), such amounts shall be allocated in all cases as follows
regardless of which Party brings the enforcement action:
 
(a)  
first, to reimburse each Party for all expenses of the suit incurred by such
Party, including but not limited to attorneys’ fees and disbursements, travel
costs, court costs and other litigation expenses;

 
(b)  
second, (i) if such suit is related to the Argos Technology in the Territory and
is attributable to a time period in which the Commercial License is in effect,
then MEDcell shall be entitled to receive that portion of the remaining
Recoveries reasonably attributable to Net Sales of the Licensed Product in the
Territory in the Field (as determined by a court of competent jurisdiction in a
final, non-appealable decision); provided, that the Recoveries reasonably
attributable to Net Sales of Licensed Product to which MEDcell is entitled after
reimbursement of expenses shall be treated as Net Sales for purposes of this
Agreement and Argos shall be entitled to receive royalties on such constructive
Net Sales pursuant to the terms of Section 9.2.2 as if such Net Sales had
occurred during the time period of the infringement, and (ii) if such suit is
related to Medinet Improvements in the Territory for any period in which the
Commercial License is not in effect, then Argos shall be entitled to receive
that portion of the remaining Recoveries reasonably attributable to Net Sales of
the Licensed Product in the Territory (as determined by a court of competent
jurisdiction in a final, non-appealable decision); and

 
(c)  
the Party initiating the suit shall be entitled to [**] percent ([**]%), and the
non-initiating Party shall be entitled to [**] percent ([**]%), of the balance
of the Recoveries.

 
13.5 Claimed Infringement.
 
 
29

--------------------------------------------------------------------------------

 
13.5.1  Notice. In the event that after the Effective Date a Third Party at any
time provides written notice of a claim to, or brings an action, suit or
proceeding against, any Party, or any of their respective Affiliates or
Sublicensees, claiming infringement of its patent rights or unauthorized use or
misappropriation of its know-how, based upon an assertion or claim arising out
of the Development, Manufacture or Commercialization of the Licensed Product
(“Infringement Claim”) in the Field, such Party shall promptly notify the other
Parties of the claim or the commencement of such action, suit or proceeding,
enclosing a copy of the claim and all papers served.  Each Party agrees to make
available to the other Parties its advice and counsel regarding the technical
merits of any such claim at no cost to the other Parties and to offer reasonable
assistance to the other Parties at no cost to the other Parties.
 
13.5.2 Responsibility.  MEDcell shall assume full responsibility for any
Infringement Claims brought against any Party or its Affiliates or Sublicensees
arising out of the Development or Commercialization of the Licensed Product in,
or Manufacture of Licensed Product for, the Territory in the Field by MEDcell or
its Related Parties.  All liabilities, damages, costs and expenses arising out
of such Third Party Infringement Claims shall be borne by MEDcell. Argos shall
assume full responsibility for any Infringement Claims brought against a Party
or its Affiliates or Sublicensees arising out of the Commercialization of the
Licensed Product, or Manufacture of Licensed Product for, outside the Territory
or outside the Field in the Territory by Argos or its Related Parties. All
liabilities, damages, costs and expenses arising out of such Third Party
Infringement Claims shall be borne by Argos.
 
13.5.3 Procedure.  Each Party shall have the sole and exclusive right to select
counsel for any Infringement Claim that it defends; provided, that it shall
consult with the other Parties with respect to selection of counsel for such
defense.   Each Party will keep the other Party informed, and shall from time to
time consult with the other Parties regarding the status of any such claims and
shall provide the other Parties with copies of all documents filed in any suit
brought in connection with such claims. The other Parties shall also have the
right to participate and be represented in any such claim or related suit, at
its own expense.  No Party shall settle any claims or suits involving rights of
another Party without obtaining the prior written consent of such other Parties,
which consent shall not be unreasonably withheld or delayed.
 
13.5.4 Other Infringement Resolutions.   In the event of a dispute or potential
dispute that has not ripened into a demand, claim or suit of the types described
in Sections 13.4 and 13.5 of this Agreement (e.g., actions seeking declaratory
judgments and revocation proceedings), the same principles governing control of
the resolution of the dispute, consent to settlements of the dispute, and
implementation of the settlement of the dispute (including but not limited to
the sharing in and allocating the payment or receipt of damages, license fees,
royalties and other compensation) shall apply.
 
13.6 Patent Certification.  To the extent required by law or permitted by law,
the Parties shall use Commercially Reasonable Efforts to maintain with the
applicable Regulatory Authorities during the Term correct and complete listings
of applicable Patent Rights for the Licensed Product.
 
13.7 Trademarks.
 
13.8.1 Each Party and its Affiliates shall retain all right, title and interest
in and to its and their respective corporate names and logos.   To the extent
permitted by local law, upon Argos’ request, MEDcell and its Related Parties
shall include Argos’ (or its designee’s) name with equal prominence, or as close
thereto as permitted by local law, on all Licensed Product promotional materials
related to the Licensed Product in the Territory.
 
 
30

--------------------------------------------------------------------------------

 
13.8.2 MEDcell will develop and propose, and Argos shall review and comment on
for approval by MEDcell, one or more trademarks for the Licensed Product (the
“Licensed Product Trademarks”) for use by MEDcell and its Related Parties
throughout the Territory.  Any Licensed Product Trademark(s) (other than the
Argos Trademarks) that are used by MEDcell to promote and sell the Licensed
Product in the Territory are hereinafter referred to as the “MEDcell
Trademarks”.  Argos (or its Related Parties, as appropriate) shall own all
rights to the trademarks developed and/or used by Argos with respect to the
Commercialization of the Licensed Product outside the Territory (the “Argos
Trademarks”), and all goodwill associated therewith.  MEDcell (or its Related
Parties, as appropriate) shall own all rights to MEDcell Trademarks and all
goodwill associated therewith.  Argos shall also own rights to any Internet
domain names incorporating the applicable Argos Trademarks or any variation or
part of such Argos Trademarks used as its URL address or any part of such
address; and MEDcell shall also own rights to any Internet domain names
incorporating the applicable MEDcell Trademarks or any variation or part of such
MEDcell Trademarks used as its URL address or any part of such address.
 
 13.8.3 If MEDcell Trademarks are used to promote and sell the Licensed Product
in the Territory then MEDcell will use Commercially Reasonable Efforts to
establish, maintain and enforce the MEDcell Trademarks in the Territory during
the Term, at its expense.  If MEDcell requests a license to Argos Trademarks in
writing to promote and sell the Licensed Product in the Territory, then Argos
shall grant MEDcell an exclusive license to use such Argos Trademarks to
Commercialize the Licensed Product in the Territory in the Field on terms and
conditions to be negotiated by the Parties in good faith.  Argos shall be
entitled to no additional compensation for the grant of such license other than
the reimbursement in full of Argos’ costs and expenses of establishing,
maintaining and enforcing such Argos Trademarks in the Territory.   If MEDcell
Trademarks are used to promote and sell the Licensed Product outside the
Territory, then MEDcell shall grant Argos an exclusive license to use such
MEDcell Trademarks to Commercialize the Licensed Product outside the Territory
on terms and conditions to be negotiated by the Parties in good faith.  MEDcell
shall be entitled to no additional compensation for the grant of such license
other than the reimbursement in full of MEDcell’s costs and expenses of
establishing, maintaining and enforcing such MEDcell Trademarks outside the
Territory.
 
13.8.4 In the event either Party becomes aware of any infringement of any
Licensed Product Trademark or Argos Trademark by a Third Party, such Party shall
promptly notify the other Party and the Parties shall consult with each other
and jointly determine the best way to prevent such infringement, including,
without limitation, by the institution of legal proceedings against such Third
Party.


14. TERM AND TERMINATION
 
14.1 Term.  This Agreement shall be effective as of the Effective Date and,
unless terminated earlier pursuant to Section 14.2 below, this Agreement shall
continue in effect until (i) Argos’ exercise of the Revocation Right with
respect to the CMO License and, if MEDcell has exercised the Option, the
Commercialization License, or (ii) to the extent Argos does not exercise such
Revocation Right with respect to the CMO License and, if MEDcell has exercised
the Option, the Commercialization License, the later of (A) the expiration of
the Royalty Term, if applicable, and (B) the expiration or earlier termination
of the Supply Agreement (“Term”).
 
 
31

--------------------------------------------------------------------------------

 
14.2 Termination Rights.
 
14.2.1 Termination for Cause. This Agreement may be terminated at any time
during the Term:
 
(a)           upon written notice by either Argos or MEDcell if the other Party
is in breach of its material obligations hereunder and has not cured such breach
within [**] business days in the case of a payment breach, or [**] days in the
case of all other breaches, after written notice requesting cure of the breach;
or
 
(b)           by Argos or MEDcell upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings of the other Party, or
in the case of Argos as the terminating Party, Medinet, or upon an assignment of
a substantial portion of the assets for the benefit of creditors by the other
Party, or in the case of Argos as the terminating Party, Medinet; provided,
however, that in the event of any involuntary bankruptcy or receivership
proceeding such right to terminate shall only become effective if the Party
consents to the involuntary bankruptcy or receivership or such proceeding is not
dismissed within sixty (60) days after the filing thereof.
 
14.2.2 Challenges of Patent Rights.   In the event that MEDcell or any of its
Related Parties (a) commences or participates in any action or proceeding
(including, without limitation, any patent opposition or re-examination
proceeding), or otherwise asserts any claim, challenging or denying the validity
or enforceability of any of the Argos Patent Rights licensed to  MEDcell under
this Agreement, or any claim thereof or (b) actively assists any other person or
entity in bringing or prosecuting any action or proceeding (including, without
limitation, any patent opposition or re-examination proceeding) challenging or
denying the validity or enforceability of any of such Argos Patent Rights or any
claim thereof, then (i) MEDcell shall give notice thereof to Argos within [**]
days of taking such action and (ii) Argos will have the right, in its sole
discretion, to give notice to MEDcell that either (A) the licenses granted to
MEDcell with respect to all or any portion of the Argos Technology under this
Agreement will terminate in [**] days following such notice (or such longer
period as Argos may designate in such notice), and, unless MEDcell or Related
Parties cease all participation with respect to all such challenge(s) (including
withdrawing any challenge within its control) within such [**]day period, such
licenses will so terminate, or (B) the royalty rate determined in accordance
with Section 9.2.2 shall be doubled until such time as MEDcell or Related
Parties cease all participation with respect to all such challenge(s) (including
withdrawing any challenge within its control).  In the event that Argos elects
to terminate the licenses but is not permitted to do so under applicable law,
then the Parties agree to construe this provision as to permit Argos to
terminate the licenses to that portion of such Argos Technology with respect to
which Argos has the legal right to do so.
 
 
32

--------------------------------------------------------------------------------

 
14.2.3  Effect of Termination.
 
(a)           Termination by Argos. Without limiting any other legal or
equitable remedies that Argos may have, if Argos terminates this Agreement in
accordance with Section 14.2.1 or 14.2.2, then (i) notwithstanding anything in
Section 12.4.1 to the contrary, MEDcell’s and its Affiliates obligations under
Section 12.4.1 shall survive for a period of [**] years after the effective date
of termination, (ii) the license grant to Argos in Section 6.3 shall, solely
with respect to licensable subject matter in existence on the effective date of
termination, survive and shall become non-exclusive and  be fully-paid,
perpetual and include an unrestricted right to grant sublicenses, (iii) MEDcell
shall as promptly as practicable, and to the extent not prohibited by law or
practically not impossible, transfer and assign to Argos or Argos’ designee at
Argos’ cost (A) possession and ownership of all governmental or regulatory
correspondence, conversation logs, filings and approvals (including without
limitation all Regulatory Approvals and pricing and reimbursement approvals)
relating to the Development, Manufacture or Commercialization of the Licensed
Product and all Licensed Product Trademarks and execute any and all documents
and carry out any other actions as may be requested by Argos to assist Argos
with all regulatory filings with the applicable Regulatory Authorities required
in connection with the termination of this Agreement to ensure that all
Regulatory Approvals in the Territory can be transferred or issued to Argos or
Argos’ designee, (B) copies of all data, reports, records and materials in
MEDcell’s possession or Control relating to the Development, Manufacture or
Commercialization of the Licensed Product, including without limitation all
non-clinical and clinical data relating to the Licensed Product, including
without limitation customer lists and customer contact information and all
adverse event data in MEDcell’s possession or Control, and (C) all records and
materials in MEDcell’s and its Related Parties’ possession or Control containing
Confidential Information of Argos, (iv) as promptly as practicable appoint Argos
or Argos’ designee as MEDcell’s and/or MEDcell’s Related Parties’ agent for all
Licensed Product-related matters involving Regulatory Authorities in the
Territory until all Regulatory Approvals and other regulatory filings have been
transferred to Argos or its designee, to the extent not prohibited by law or
practically not impossible, (v) if the effective date of termination is after
First Commercial Sale, then MEDcell shall as promptly as practicable appoint
Argos as its exclusive distributor of the Licensed Product in the Territory and
grant Argos the right to appoint sub-distributors, until such time as all
Regulatory Approvals in the Territory have been transferred to Argos or its
designee, (vi) if MEDcell or its Related Parties are Manufacturing Licensed
Product and the Supply Agreement is not then in effect, at Argos’ option, to the
extent not prohibited by law or practically not impossible, supply the Licensed
Product to Argos in the Territory on commercially reasonable terms (but any
event, no less favorable than those on which MEDcell supplied the Licensed
Product prior to such termination to the applicable distributor(s) in the
Territory) until such time as all Regulatory Approvals in the Territory have
been transferred to Argos or its designee, Argos has obtained all necessary
manufacturing approvals and Argos has procured or developed its own source of
Licensed Product supply, (vii) if Argos so requests, MEDcell shall transfer and
cause its Related Parties to transfer to Argos any Third Party agreements
relating to the Development, Manufacture or Commercialization of the Licensed
Product to which MEDcell or a Related Party is a party, subject to any required
consents of such Third Party, which MEDcell shall use Commercially Reasonable
Efforts to obtain promptly, and (viii) unless otherwise agreed by Argos in
writing, all Sublicense Agreements shall automatically terminate. The license
granted and other transfers to be effected pursuant to this Section 14.2.3(a)
shall be royalty-free, fully paid and perpetual. MEDcell shall execute and cause
Related Parties to execute all documents and take all such further actions as
may be reasonably requested by Argos in order to give effect to the foregoing
clauses (i) through (viii).


 
33

--------------------------------------------------------------------------------

 
(b)           Termination by MEDcell for Cause. Without limiting any other legal
or equitable remedies that MEDcell may have (including a claim for damages), if
MEDcell terminates this Agreement in accordance with Section 14.2.1(a) or (b),
then the licenses granted to Argos under this Agreement shall terminate and,
provided that Argos has not exercised the Revocation Right with respect to the
Commercialization License and MEDcell has made the First Commercial Sale of
Licensed Product in the Territory, MEDcell shall have an option to continue the
business by sending a written notice to Argos and if MEDcell exercises its
option then the licenses granted to MEDcell under this Agreement with respect to
the Licensed Product shall continue in full force and effect; provided, that
MEDcell continues to use Commercially Reasonable Efforts to Manufacture,
Commercialize the Licensed Product and comply with its obligations under
Sections 10.1 and 10.2, pay all amounts that become due to Argos pursuant to
Article 9 as a result of such Commercialization and comply in all respects with
the requirements of each Argos In-License.
 
           (c)           Termination upon Bankruptcy of a Party.  If this
Agreement is terminated by a Party (the “Non-Bankrupt Party”) pursuant to
Section 14.2.1(b) due to the rejection of this Agreement by or on behalf of
another Party (the “Bankrupt Party”) under Section 365 of the United States
Bankruptcy Code (the “Code”) or an equivalent type of provision under a relevant
law applicable to the Party in question, all licenses and rights to licenses
granted under or pursuant to this Agreement by the Bankrupt Party to the
Non-Bankrupt Parties are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the Code, licenses of rights to “intellectual property” as
defined under Section 101(35A) of the Code.  The Parties agree that the
Non-Bankrupt Parties, as a licensee of such rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the Code,
and that upon commencement of a bankruptcy proceeding by or against the Bankrupt
Party under the Code, the Non-Bankrupt Parties shall be entitled to a complete
duplicate of, or complete access to (as the Non-Bankrupt Party deems
appropriate), any such intellectual property and all embodiments of such
intellectual property.  Such intellectual property and all embodiments thereof
shall be promptly delivered to the Non-Bankrupt Parties (i) upon any such
commencement of a bankruptcy proceeding upon written request therefor by the
Non-Bankrupt Parties, unless the Bankrupt Party elects to continue to perform
all of its obligations under this Agreement or (ii) if not delivered under (i)
above, upon the rejection of this Agreement by or on behalf of the Bankrupt
Party upon written request therefor by the Non-Bankrupt Parties.  The foregoing
provisions are without prejudice to any rights the Non-Bankrupt Parties may have
arising under the Code or other applicable law.  The parties intend for the
substance of this Section 14.2(c) to apply worldwide, even if the Code does not
expressly apply to the Bankrupt Party or to the Non-Bankrupt Parties.
 
14.3 Effect of Expiration or Termination; Survival.  Expiration or termination
of this Agreement shall not relieve the Parties of any obligation accruing prior
to such expiration or termination.  Any expiration or termination of this
Agreement shall be without prejudice to the rights of either Party against the
other accrued or accruing under this Agreement prior to expiration or
termination, including without limitation the obligation to pay royalties for
the Licensed Product sold prior to such expiration or termination.  The
provisions of Articles 11, 14 and 15, and Sections 9.7, 9.8, 10.4, 10.9.2,
10.9.3, 12.3, 12.5, 12.6, 12.7, 13.4, 13.5 and 13.6 shall survive any expiration
or termination of this Agreement.  Except as set forth in this Article 14, upon
termination or expiration of this Agreement all other rights and obligations of
the Parties under this Agreement cease.
 
 
34

--------------------------------------------------------------------------------

 
15. MISCELLANEOUS
 
15.1 Assignment.   Except as provided in this Section 15.1, this Agreement may
not be assigned or otherwise transferred, nor may any right or obligation
hereunder be assigned or transferred, by a Party without the consent of the
other Parties.  However, a Party may, without the other Parties’ consent, assign
this Agreement and its rights and obligations hereunder in whole or in part to
an Affiliate or to a party that acquires, by merger, sale of assets or
otherwise, all or substantially all of the business of the assigning Party to
which the subject matter of this Agreement relates. The assigning Party shall
remain responsible for the performance by its assignee of this Agreement or any
obligations hereunder so assigned.   An assignment to an Affiliate shall
terminate, and all rights so assigned shall revert to the assigning Party, if
and when such Affiliate ceases to be an Affiliate of the assigning Party.
 
15.2 Governing Law.  This Agreement shall be construed and the respective rights
of the Parties determined in accordance with the substantive laws of the State
of New York, notwithstanding any provisions of New York law governing conflicts
of laws to the contrary, and the patent laws of the relevant jurisdiction
without reference to any rules of conflict of laws.  SUBJECT TO SECTION 15.11,
THE PARTIES HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION AND
VENUE OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY OVER ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND THE PARTIES
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT.
 
15.3 Entire Agreement; Amendments.  This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof, and
supersedes all previous arrangements with respect to the subject matter hereof,
whether written or oral. This Agreement (including the Schedules hereto) may be
amended, or any term hereof modified, only by a written instrument duly-executed
by authorized representatives of both Parties hereto.
 
15.4 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions.  In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable of one or several provisions
of this Agreement shall not affect the validity of this Agreement as a whole,
unless the invalid, illegal or unenforceable provisions are of such essential
importance to this Agreement that it is to be reasonably assumed that the
Parties would not have entered into this Agreement without the invalid, illegal
or unenforceable provisions.
 
15.5 Headings.  The captions to the Articles and Sections hereof are not a part
of this Agreement, but are merely for convenience to assist in locating and
reading the several Articles and Sections hereof.
 
15.6 Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.
 
15.7 No Implied Waivers; Rights Cumulative.  No failure on the part of Argos,
Medinet or MEDcell to exercise, and no delay in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, shall impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege or be construed as a waiver of any breach of
this Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.
 
 
35

--------------------------------------------------------------------------------

 
15.8 Notices.  All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile, sent by
email, sent by nationally-recognized overnight courier or sent by registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:
 

If to Argos, to: Argos Therapeutics, Inc.       4233 Technology Drive
Durham, NC 27704
Attention: President
Facsimile: 919 287-6336
Email:jabbey@argostherapeutics.com
            With a copy to:
Hutchison PLLC
     
3110 Edwards Mill Road, Suite 300
Raleigh, NC 27612
Attention: William N. Wofford
Facsimile No.: (866) 479-7550
Email: bwofford@hutchlaw.com
            If to Medinet, to: Medinet Co., Ltd.      
Shin-Yokohama Square Bldg.
14F, 2-3-12 Shin-Yokohama,
Kohoku-ku, Yokohama, Kanagawa, 222-0033 JAPAN
            If to MEDcell, to: MEDcell Co., Ltd.      
2-8 Tamagawa-dai Setagaya-ku
Tokyo, 158-0096 JAPAN
   

 
 
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile or email on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on receipt if sent by
overnight courier; and/or (c) on receipt if sent by mail.


15.9 Compliance with Export Regulations.  No Party shall export any technology
licensed to it under this Agreement except in compliance with all applicable
export laws and regulations.
 
 
36

--------------------------------------------------------------------------------

 
15.10 Force Majeure.  No Party shall be held liable or be deemed to have
defaulted under or breached this Agreement for failure or delay in performing
any obligation under this Agreement to the extent that such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party, potentially including without limitation embargoes, war, acts of war
(whether war be declared or not), insurrections, terrorism, riots, civil
commotions, strikes, lockouts or other labor disturbances, fire, floods, or
other acts of God, or acts, omissions or delays in acting by any governmental
authority or the other Parties.  The affected Party shall notify the other
Parties of such force majeure circumstances as soon as reasonably practical, and
shall promptly undertake all reasonable efforts necessary to cure such force
majeure circumstances.
 
15.11 Dispute Resolution.
 
15.11.1 Disputes.  The Parties shall negotiate in good faith and use reasonable
efforts to settle any dispute, controversy or claim arising from, or related to,
this Agreement or to the breach hereof (collectively, “Dispute”).  In
particular, the Chief Executive Officers of the Parties shall attempt to resolve
all Disputes.  In the event that the Chief Executive Officers cannot reach an
agreement regarding a Dispute, and a Party wishes to pursue the matter, each
such Dispute that is not an “Excluded Claim” shall be finally resolved by
binding arbitration under the then-current Rules of Arbitration of the
International Chamber of Commerce (“ICC”) by three (3) arbitrators appointed in
accordance with the said Rules and Section 15.11.2 below, and judgment on the
arbitration award may be entered in any court having jurisdiction thereof.  As
used in this Section 15.11, the term “Excluded Claim” shall mean a dispute that
concerns the validity or infringement of a patent, trademark or copyright.
 
15.11.2 Arbitration.  The arbitration shall be conducted by a panel of three (3)
persons experienced in the pharmaceutical business who are independent of the
Parties and neutral with respect to the Dispute presented for
arbitration.  Within [**] days after initiation of arbitration, each of MEDcell
and Argos shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within [**] days of
their appointment.  If the arbitrators selected by the Parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be appointed
by the ICC International Court of Arbitration.  The place of arbitration shall
be New York, New York, and all proceedings and communications shall be in
English.
 
A Party may apply to the arbitrators for interim injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved.  A Party
also may, without waiving any remedy under this Agreement, seek from any court
having jurisdiction any injunctive or provisional relief necessary to protect
the rights or property of that Party pending the arbitration award.  The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages.  Each Party shall bear
its own costs and expenses and attorneys’ fees, and the Party that does not
prevail in the arbitration proceeding shall pay the arbitrators’ and any
administrative fees of arbitration. Except to the extent necessary to confirm an
award or as may be required by law, no Party or an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of the Parties.  In no event shall an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.


(a) The Parties agree that any payments made pursuant to this Agreement pending
resolution of the Dispute shall be refunded promptly if an arbitrator or court
determines that such payments are not due.
 
 
37

--------------------------------------------------------------------------------

 
(b) The Parties hereby agree that any disputed performance or suspended
performances pending the resolution of the arbitration that the arbitrators
determine to be required to be performed by a Party must be completed within a
reasonable time period following the final decision of the arbitrator.
 
(c) The Parties hereby agree that any monetary payment to be made by a Party
pursuant to a decision of the arbitrators shall be made in United States
dollars, free of any tax or other deduction. The Parties further agree that the
decision of the arbitrators shall be the sole, exclusive and binding remedy
between them regarding determination of the matters presented to the arbitrator.
 
15.12 Independent Contractors.  It is expressly agreed that Argos and Medinet
and MEDcell shall be independent contractors and that the relationship between
Argos and Medinet and MEDcell shall not constitute a partnership, joint venture
or agency.  Argos shall not have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on Medinet or MEDcell, without the prior written consent of Medinet
or MEDcell, and Medinet or MEDcell shall not have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on Argos without the prior written consent of Argos.
 
15.13 Counterparts.  The Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
15.14 Binding Effect; No Third Party Beneficiaries.  As of the Effective Date,
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and permitted assigns. Except as expressly
set forth in this Agreement, no person or entity other than the Parties and
their respective Affiliates and permitted assignees hereunder shall be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.
 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]
 
 
38

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
 

 
MEDCELL CO., LTD.
 
ARGOS THERAPEUTICS, INC.
   
 
 
 
        BY: /s/ Kunihiku Suzuki   BY: /s/ Jeffrey D. Abbey     NAME: Kunihiku
Suzuki   NAME: Jeffrey D. Abbey     TITLE: President   TITLE: President and CEO
     
 
 
         
MEDINET CO., LTD.
           
 
 
          BY:  /s/ Kunihiku Suzuki           NAME: Kunihiku Suzuki          
TITLE: President and CEO        

 
  
 
 
39

--------------------------------------------------------------------------------

 
SCHEDULE A
 
ARCELIS PERSONALIZED IMMUNOTHERAPY PLATFORM
 
Arcelis is Argos’ proprietary active immunotherapy technology platform for
generating fully personalized RNA-loaded dendritic cell immunotherapies. Argos
uses the Arcelis platform to manufacture AGS-003, which is initially being
developed for the treatment of mRCC, and AGS-004, which is being developed for
the treatment of HIV.
 
The Arcelis platform is focused on dendritic cells that present antigens to the
attention of the immune system and are critical to the human immune system’s
recognition of the presence of proteins derived from cancer cells or
virus-infected cells. Dendritic cells are capable of internalizing cancer
protein antigens or virus protein antigens and displaying fragments of these
protein antigens on their surface as small peptides. The dendritic cells then
present these peptide antigens to T-cells capable of binding to these peptide
antigens and producing a large complement of molecular factors that, in the case
of cancer, lead to direct cancer cell death and, in the case of infectious
disease, kill virus-infected cells to control the spread of infectious
pathogens.
 
The following graphic illustrates the processes comprising our Arcelis platform:
 
[exh1029.jpg]
 
As shown in the graphic above, the Arcelis platform requires two components
derived from the particular patient to be treated, specifically:
 

 
•
 
a disease sample from the patient — tumor cells in the case of cancer or a blood
sample containing virus in the case of infectious disease — which is generally
collected at the time of diagnosis or initial treatment, and




 
•
 
dendritic cells derived from the patient’s monocytes, a particular type of white
blood cell, which are obtained from the patient through a laboratory procedure
called leukapheresis that occurs after diagnosis and at least four weeks prior
to the initiation of our immunotherapy.

 
 
40

--------------------------------------------------------------------------------

 
The tumor cells, or the blood sample containing the virus, and the leukapheresis
product are shipped separately following collection from the clinical site to a
centralized manufacturing facility where we use standard methods to isolate the
patient’s mRNA, which is a key component of the genetic code, from the disease
sample and amplify the mRNA. In parallel, we take the monocytes from the
leukapheresis product and culture them using a proprietary process to create
matured dendritic cells. Argos then immerses the matured dendritic cells in a
solution of the patient’s isolated mRNA and a synthetic RNA that encodes a
protein known as CD40 ligand, or CD40L, and apply a brief electric pulse to the
solution, in a process referred to as electroporation. This process enables the
patient’s isolated mRNA and the CD40L protein to pass into, or load, the
dendritic cells. Argos then further cultures the mRNA-loaded dendritic cells so
that these cells allow for antigen expression from the patient’s mRNA and
presentation in the form of peptides on the surface of the dendritic cells.
These mature, loaded dendritic cells are formulated into the patient’s plasma
that was collected during the leukapheresis to become the Arcelis-based drug
product. Argos then vials, freezes and ships the drug product to the clinic,
which thaws the drug product and administers it to the patient by intradermal
injection.
 
Upon injection into the skin of the patient, the antigen-loaded dendritic cells
in the drug product migrate to the lymph nodes near the site of the injection.
It is at these lymph nodes that the drug product comes into contact with
T-cells. Argos believes that through this interaction the loaded dendritic cells
orchestrate the differentiation, expansion and education, of antigen-specific
T-cells. A unique property of the dendritic cells is that they result in the
generation of CD8+ central and effector memory T-cells. Once activated and
expanded, these T-cells are able to seek out and kill cancer or virus-infected
cells that express the identical antigens as those displayed on the surface of
the dendritic cells. Because the generation of these T-cells is dependent on
secretion of IL-12 from the dendritic cells, measurement of IL-12 is a marker
for potency of AGS-003 and potentially other Arcelis-based products.
 
 
41

--------------------------------------------------------------------------------

 
SCHEDULE B


ARGOS PATENT RIGTHS




Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.  A total of two pages were omitted. [**]
 
 

 
 
42

--------------------------------------------------------------------------------

 
SCHEUDULE C


AUTOMATED SYSTEMS


 
Argos Automated Systems were designed as works for hire by Invetech in
collaboration with Argos.
 
The Automated Nucleic Acid Processing System includes systems, devices and
components thereof, as well as related methods for automated processing of
samples in a closed container, including automated isolation, purification,
amplification, processing and packaging of nucleic acids.  Examples of the Argos
Automated Nucleic Acid Processing System are described in PCT Publication
[**].  Uses of this System include isolation of RNA from tumor lysates, RT-PCR,
in vitro transcription and related nucleic acid purification and packaging
steps.
 
The Automated Cell Processing Systems are held as trade secret, with the
exception of a centrifuge bowl described in International Patent Application
[**] and medicament devices described in International Patent Application
[**].  These System and components thereof automate many aspects of cell
processing, differentiation, electroporation, and packaging.  Uses of these
System include automated differentiation of monocytes into mature RNA-loaded
dendritic cells.
 


 
43

--------------------------------------------------------------------------------

 
SCHEDULE D
 
ARGOS IN-LICENSES


1.           Collaboration Termination Agreement between Argos and Kyowa Hakko
Kirin Co., Ltd dated December 31, 2009.


2.           License Agreement between University of Antwerp, Gerold Shuler and
Argos dated April 1, 2012.


3.           Patent Assignment Agreement between Argos (f/k/a Merix Bioscience,
Inc.) and Gerold Schuler dated August 1, 2002.


4.           License Agreement between Argos (f/k/a Merix Bioscience, Inc.) and
Duke University dated January 10, 2000, as amended.


 
 
 
44

--------------------------------------------------------------------------------